 

Exhibit 10.3

 

EXECUTION

 

DRAWN BY AND MAIL TO:

 

Kimberly Brown Blacklow, Esq.

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

 

COLLATERAL IS OR INCLUDES FIXTURES

 

STATE OF NEW YORK

 

COUNTY OF NEW YORK

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, ASSIGNMENT OF RENTS AND LEASES,
Collateral Assignment of Property Agreements, SECURITY AGREEMENT AND FIXTURE
FILING

 

This Amended, Restated and Consolidated Mortgage, Assignment of Rents and
Leases, Collateral Assignment of Property Agreements, Security Agreement and
Fixture Filing (as amended from time to time, this “Mortgage”) is made, and is
executed as of September 30, 2015, by ARC NY1440BWY1, LLC, a Delaware limited
liability company (together with its permitted successors and permitted assigns,
“Mortgagor”), whose address for all purposes hereunder is 405 Park Avenue, 14th
Floor, New York, NY 10022, for the benefit of Strategic Asset Services LLC, a
Delaware limited liability company, not individually but solely in its capacity
as Agent for the Lender as set forth in the Loan Agreement (together with all
its successors and assigns, the “Mortgagee”), whose address for all purposes
hereunder 375 Park Avenue, 20th Floor, New York, New York 10152.

 

WHEREAS, Mortgagee is the owner and holder of the mortgage described in Schedule
I annexed hereto and made a part hereof (the “Existing Mortgage”) and of the
note described therein and secured thereby (the “Existing Note”);

 

WHEREAS, the aggregate principal amount of the Existing Note is $221,199,538.81
of which $221,199,538.81 is secured by the Existing Mortgage and remains
outstanding as of the date hereof;

 

WHEREAS, Mortgagor and Mortgagee have agreed to extend, modify and restate the
Existing Note and the Existing Mortgage, including to increase the amount
secured by this Mortgage to a maximum amount up to $285,000,000.00, of which up
to $63,800,461.19 constitutes new indebtedness (the “New Secured Indebtedness”)
that is evidenced by a gap note dated as of the date hereof (the “Gap Note”),
and upon which applicable mortgage recording tax shall be paid;

 

 

 

 

WHEREAS, Mortgagor and the Mortgagee have agreed to consolidate, amend and
restate in their entirety the terms of the Existing Mortgage to conform to the
terms hereof and to consolidate and coordinate the lien of the Existing Mortgage
so that together they shall constitute in law but one mortgage and a single
unified lien upon the property described therein and the Property described
herein;

 

NOW, THEREFORE, in pursuance of said agreement and in consideration of the sum
of One Dollar ($1.00) and other valuable consideration each to the other in hand
paid, receipt of which is hereby acknowledged, the parties hereto mutually
covenant and agree as follows:

 

NEW MORTGAGE; CONSOLIDATION

 

A.Consolidation. The lien of the Existing Mortgage, in the aggregate principal
amount of $221,199,538.81 is hereby consolidated and coordinated with the New
Secured Indebtedness also secured hereby in the maximum aggregate principal
amount of $63,800,461.19, so that they shall hereafter constitute in law but one
mortgage, a single lien upon the Property, and the amount secured thereby is up
to $285,000,000.

 

B.Grant of Mortgage. To secure the full and timely payment of the Gap Note and
the New Secured Indebtedness, Mortgagor HAS MORTGAGED, GIVEN, GRANTED,
BARGAINED, SOLD, TRANSFERRED, WARRANTED, PLEDGED, ASSIGNED and CONVEYED and does
hereby MORTGAGE, GIVE, GRANT, BARGAIN, SELL, TRANSFER, WARRANT, PLEDGE, ASSIGN
and CONVEY to the Mortgagee, its heirs, successors and permitted assigns, the
Property, TO HAVE AND TO HOLD all of the Property unto and to the use and
benefit of the Mortgagee, its heirs, successors permitted and assigns, subject
to the terms hereof, and Mortgagor agrees to WARRANT AND DEFEND the validity and
priority of the lien of this Mortgage subject only to Permitted Encumbrances,
against the claims of all Persons whomsoever.

 

Amended and Restated Mortgage. The terms of the Existing Mortgage and the new
mortgage created under Paragraph B above are hereby amended and restated in
their entirety as hereinafter set forth in this Mortgage:

 

ARTICLE 1

 

 DEFINITIONS

 

Section 1.1 Definitions. As used herein, the following terms shall have the
following meanings:

 

“Indebtedness”: The sum of all principal, interest and other amounts due from
Mortgagor under, or secured by, the Loan Documents.

 

“Loan Agreement”: The Loan Agreement, dated as of the date hereof, by and
between Mortgagee, as lender, and Mortgagor, as borrower, as the same may be
replaced, amended, supplemented, extended or otherwise modified from time to
time.

 

2

 

 

“Loan Documents”: The (1) Loan Agreement, (2) the Notes, as defined in the Loan
Agreement, (3) this Mortgage, (4) all other documents now or hereafter executed
by Mortgagor or Guarantor to evidence or secure the payment of the Indebtedness,
and (5) all modifications, restatements, extensions, renewals and replacements
of the foregoing.

 

“Obligations”: All of the agreements, covenants, conditions, warranties,
representations and other obligations (other than to repay the Indebtedness)
made or undertaken by Mortgagor under the Loan Documents.

 

“Property”: All of Mortgagor’s right, title and interest in and to each of the
following (whether now owned or hereafter acquired):

 

(1)         the real property described in Exhibit A attached hereto and made a
part hereof, together with any greater estate therein as hereafter may be
acquired by Mortgagor (the “Land”),

 

(2)         all buildings, structures and other improvements, now or at any time
situated, placed or constructed upon the Land (the “Improvements”),

 

(3)         all materials, machinery, supplies, equipment, fixtures (including
“fixtures” as defined in the UCC), apparatus and other items of personal
property now owned or hereafter acquired by Mortgagor and now or hereafter
attached to, installed in or used in connection with any of the Improvements or
the Land, including any and all partitions, dynamos, window screens and shades,
drapes, rugs and other floor coverings, awnings, motors, engines, boilers,
furnaces, pipes, plumbing, cleaning, call and sprinkler systems, fire
extinguishing apparatus and equipment, water tanks, heating, ventilating,
plumbing, lighting, communications and elevator fixtures, incinerating, air
conditioning and air cooling equipment and systems, gas and electric machinery
and equipment, disposals, dishwashers, furniture, refrigerators and ranges,
security systems, artwork, recreational equipment and facilities of all kinds,
water, gas, electrical, storm and sanitary sewer facilities of all kinds, and
all other utilities whether or not situated in easements together with all
accessions, replacements, betterments and substitutions for any of the foregoing
(the “Fixtures”),

 

(4)         all goods, accounts, general intangibles, instruments, documents,
books and records, accounts receivable, chattel paper, investment property,
securities accounts and all other personal property of any kind or character,
including such items of “personal property” as defined in the UCC, now owned or
hereafter acquired by Mortgagor and now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Land and/or
the Improvements or that may be used in or relating to the planning,
development, financing or operation of the Land and/or the Improvements,
including furniture, furnishings, equipment, machinery, money, insurance
proceeds, condemnation awards, accounts, contract rights, causes of action,
trademarks, goodwill, chattel paper, documents, trade names, licenses and/or
franchise agreements, rights of Mortgagor under leases of Fixtures or other
personal property or equipment, inventory, all refundable, returnable or
reimbursable fees, deposits or other funds or evidences of credit or
indebtedness deposited by or on behalf of Mortgagor with any governmental
authorities, boards, corporations, providers of utility services, public or
private, including specifically, but without limitation, all refundable,
returnable or reimbursable tap fees, utility deposits, commitment fees and
development costs and all refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments against the Land and/or
Improvements as a result of tax certiorari or any applications or proceedings
for reduction (the “Personalty”),

 

3

 

 

(5)         all reserves, escrows or impounds required under the Loan Agreement
and all deposit accounts (including tenant’s security and cleaning deposits and
deposits with respect to utility services) maintained by or on behalf of
Mortgagor with respect to the Land and/or Improvements, all subject to the terms
of the Loan Documents,

 

(6)         all plans, specifications, shop drawings and other technical
descriptions prepared for construction, repair or alteration of the
Improvements, and all amendments and modifications thereof (together with any
and all modifications, renewals, extensions and substitutions of the foregoing,
the “Plans”),

 

(7)         subject to the terms of the Loan Documents, all leasehold estates,
leases, subleases, sub-subleases, licenses, concessions, occupancy agreements or
other agreements (written or oral, now or at any time in effect and every
modification, amendment or other agreement relating thereto, including every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto) that grant a
possessory interest in, or the right to use or occupy, all or any part of the
Land and/or Improvements, together with all related security and other deposits
(together with any and all modifications, renewals, extensions and substitutions
of the foregoing, the “Leases”),

 

(8)         all of the rents, revenues, income, proceeds, issues, profits
(including all oil or gas or other mineral royalties and bonuses), security and
other types of deposits, and other benefits paid or payable and to become due or
payable by parties to the Leases other than Mortgagor for using, leasing,
licensing, possessing, occupying, operating from, residing in, selling or
otherwise enjoying any portion or portions of the Land and/or Improvements, all
subject to the terms of the Loan Documents (the “Rents”),

 

4

 

 

(9)         Subject to the terms of the Loan Documents, the Approved Management
Agreement and to the extent assignable, all material contracts and agreements
entered into by or on behalf of Mortgagor in any way relating to, executed in
connection with, or used in, the development, construction, use, occupancy,
operation, maintenance, enjoyment, management or ownership of the Land and/or
Improvements (together with any and all modifications, renewals, extensions and
substitutions of the foregoing, the “Property Agreements”), including all right,
title and interest of Mortgagor in, to and under (a) all construction contracts,
architects’ agreements, engineers’ contracts, utility contracts, letters of
credit, escrow agreements, maintenance agreements, management, leasing and
related agreements, parking agreements, equipment leases, service contracts,
operating leases, catering and restaurant leases and agreements, agreements for
the sale, lease or exchange of goods or other property, agreements for the
performance of services, permits, variances, licenses, certificates and
entitlements, (b) all material agreements and instruments under which Mortgagor
or any of its affiliates or the seller of the Property have remaining rights or
obligations in respect of Mortgagor’s acquisition of the Property or equity
interests therein, (c) applicable business licenses, variances, entitlements,
certificates, state health department licenses, liquor licenses, food service
licenses, licenses to conduct business, certificates of need and all other
permits, licenses and rights obtained from any Governmental Authority or private
Person, (d) all rights of Mortgagor to receive monies due and to become due
under or pursuant to the Property Agreements, (e) all claims of Mortgagor for
damages arising out of or for breach of or default under the Property
Agreements, (f) all rights of Mortgagor to terminate, amend, supplement, modify
or waive performance under the Property Agreements, to compel performance and
otherwise to exercise all remedies thereunder, and, with respect to Property
Agreements that are letters of credit, to make any draws thereon, and (g) to the
extent not included in the foregoing, all cash and non-cash proceeds, products,
offspring, rents, revenues, issues, profits, royalties, income, benefits,
additions, renewals, extensions, substitutions, replacements and accessions of
and to any and all of the foregoing,

 

(10)        all rights, privileges, titles, interests, liberties, tenements,
hereditaments, rights-of-way, easements, sewer rights, water, water courses,
water rights and powers, air rights and development rights, licenses, permits
and construction and equipment warranties, appendages and appurtenances
appertaining to the foregoing, and all right, title and interest, if any, of
Mortgagor in and to any streets, ways, alleys, underground vaults, passages,
strips or gores of land adjoining the Land or any part thereof,

 

(11)        all accessions, replacements, renewals, additions and substitutions
for any of the foregoing and all proceeds thereof,

 

(12)        subject to the terms of the Loan Documents, all insurance policies,
unearned premiums therefor and proceeds from such policies, including the right
to receive and apply the proceeds of any insurance, judgments or settlements
made in lieu thereof, covering any of the above property now or hereafter
acquired by Mortgagor,

 

(13)        all minerals and mineral rights and, without limiting the foregoing,
all oil, coal, gas and coalbed methane and all related rights, and all riparian,
littoral and water rights, in each case now owned or hereafter acquired and
relating to all or any part of the Land and/or Improvements,

 

(14)        subject to the terms of the Loan Documents, any awards,
remunerations, reimbursements, settlements or compensation heretofore made or
hereafter to be made by any Governmental Authority pertaining to the Land,
Improvements, Fixtures or Personalty,

 

(15)        all after acquired title to or remainder or reversion in any of the
property (or any portion thereof) described herein, and

 

(16)        all of Mortgagor’s interest and rights, whether now or hereafter
acquired and whether now or hereafter arising, wherever located, in, to and
under any Interest Rate Cap Agreement, and all proceeds thereof.

 

5

 

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the jurisdiction in which the Land is located.

 

Capitalized terms used herein but not otherwise defined shall have the
respective meanings ascribed to such terms in the Loan Agreement.

 

ARTICLE 2

 

HABENDUM

 

Section 2.1 Grant. To secure in part the full and timely payment of the
Indebtedness and the full and timely performance of the Obligations, and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Mortgagor HAS MORTGAGED, GIVEN, GRANTED, BARGAINED, SOLD,
TRANSFERRED, WARRANTED, PLEDGED, ASSIGNED and CONVEYED, and does hereby
MORTGAGE, GIVE, GRANT, BARGAIN, SELL, TRANSFER, WARRANT, PLEDGE, ASSIGN and
CONVEY to Mortgagee, its heirs, successors and assigns, the Property, TO HAVE
AND TO HOLD all of the Property unto and, for the use and benefit of Mortgagee,
its heirs, successors and permitted assigns subject to the terms hereof in and
Mortgagor does hereby bind itself, its heirs, successors and assigns to WARRANT
AND DEFEND the validity and priority of the Liens of this Mortgage, subject only
to Permitted Encumbrances, against the claims of all Persons whomsoever.

 

ARTICLE 3

 

DEFAULT AND FORECLOSURE

 

Section 3.1 Remedies. If an Event of Default is continuing, Mortgagee may, at
Mortgagee’s election, take such action permitted at law or in equity, without
notice or demand (except as explicitly provided in the Loan Agreement), as it
deems advisable to protect and enforce its rights against Mortgagor and to the
Property, including but not limited to, any or all of the following rights,
remedies and recourses each of which may be pursued concurrently or otherwise,
at such time and in such order as Mortgagee may determine, in its sole
discretion, without impairing or otherwise affecting the other rights and
remedies of Mortgagee:

 

(a) Acceleration. Declare the Indebtedness to be immediately due and payable,
without further notice, presentment, protest, notice of intent to accelerate,
notice of acceleration, demand or action of any nature whatsoever (each of which
hereby is expressly waived by Mortgagor (except as provided in the Loan
Agreement)), whereupon the same shall become immediately due and payable.

 

(b) Entry on Property. Enter the Property and take exclusive possession thereof
and of all books, records and accounts relating thereto. If Mortgagor remains in
possession of the Property after the occurrence and during the continuance of an
Event of Default and without Mortgagee’s prior written consent, Mortgagee may
invoke any legal remedies to dispossess Mortgagor.

 

6

 

 

(c) Operation of Property. Whether or not a receiver has been appointed pursuant
to Section 3.1(e) hereof, hold, lease, develop, manage, operate, control and
otherwise use the Property upon such terms and conditions as Mortgagee may deem
reasonable under the circumstances (making such repairs, alterations, additions
and improvements and taking other actions, from time to time, as Mortgagee deems
reasonably necessary or desirable), exercise all rights and powers of Mortgagor
with respect to the Property, whether in the name of Mortgagor or otherwise,
including the right to make, cancel, enforce or modify leases, obtain and evict
tenants, and demand, sue for, collect and receive all Rents, and apply all Rents
and other amounts collected by Mortgagee in connection therewith in accordance
with the provisions of Section 3.7 hereof.

 

(d) Foreclosure and Sale. Institute proceedings for the complete or partial
foreclosure of this Mortgage, either by judicial action or by exercise of the
STATUTORY POWER OF SALE or otherwise, in which case the Property may be sold for
cash or credit in accordance with applicable law governing foreclosures. At any
such sale by virtue of any judicial proceedings or any other legal right, remedy
or recourse including power of sale, the title to and right of possession of any
such property so foreclosed upon and sold shall pass to the purchaser thereof,
and to the fullest extent permitted by law, Mortgagor shall be completely and
irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against Mortgagor, and
against all other persons claiming or to claim the property sold or any part
thereof, by, through or under Mortgagor. Mortgagee may be a purchaser at such
sale and if Mortgagee is the highest bidder, may credit the portion of the
purchase price that would be distributed to Mortgagee against the Indebtedness
in lieu of paying cash. With respect to any notices required or permitted under
the UCC, Mortgagor agrees that ten (10) Business Days’ prior written notice
shall be deemed commercially reasonable.

 

(e) Receiver. Prior to, concurrently with, or subsequent to the institution of
foreclosure proceedings, make application to a court of competent jurisdiction
for, and (to the extent permitted by applicable law) obtain from such court as a
matter of strict right and without notice to Mortgagor or anyone claiming under
Mortgagor or regard to the value of the Property or the solvency or insolvency
of Mortgagor or the adequacy of any collateral for the repayment of the
Indebtedness or the interest of Mortgagor therein, the appointment of a receiver
or receivers of the Property, and Mortgagor irrevocably consents to such
appointment. Any such receiver or receivers shall have all powers and duties
with respect to the Property pursuant to applicable law including the full power
to rent, maintain and otherwise operate the Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions of Section 3.7 hereof.

 

(f) Other. Exercise all other rights, remedies and recourses granted under the
Loan Documents or otherwise available at law or in equity (including an action
for specific performance of any covenant contained in the Loan Documents, or
subject to Section 9.19 of the Loan Agreement, a judgment on the Note either
before, during or after any proceeding to enforce this Mortgage).

 

7

 

 

Section 3.2 Separate Sales. In connection with the exercise by Mortgagee of its
rights and remedies hereunder, the Property may be sold in one or more parcels
and in such manner and order as Mortgagee in its sole discretion, may elect,
subject to applicable law.

 

Section 3.3 Remedies Cumulative, Concurrent and Nonexclusive. Mortgagee shall
have all rights, remedies and recourses granted in the Loan Documents and
available at law or equity (including the UCC), which rights (a) shall be
cumulative and concurrent and shall be in addition to every other remedy so
provided or permitted, (b) may be pursued separately, successively or
concurrently against Mortgagor, or against the Property, at the sole discretion
of Mortgagee, (c) may be exercised as often as occasion therefor shall arise,
and the exercise or failure to exercise any of them shall not be construed as a
waiver or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive. No action by Mortgagee in the
enforcement of any rights, remedies or recourses under the Loan Documents or
otherwise at law or equity shall be deemed to cure any Event of Default.

 

Section 3.4 Release of and Resort to Collateral. Mortgagee may release,
regardless of consideration and without the necessity for any notice to or
consent by the holder of any subordinate lien on the Property, any part of the
Property without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interests created in or
evidenced by the Loan Documents or their stature as a first and prior lien and
security interest in and to the Property. For payment of the Indebtedness during
the continuance of an Event of Default, Mortgagee may resort to any other
security provided for under the Loan Documents in such order and manner as
Mortgagee may elect.

 

Section 3.5 Waiver of Redemption, Notice and Marshaling of Assets. To the
fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or
“moratorium law” or other law or judicial decision exempting the Property or any
part thereof, or any part of the proceeds arising from any sale of any such
property, from attachment, levy or sale on execution or providing for any
appraisement, valuation, stay of execution, exemption from civil process,
redemption reinstatement (to the extent permitted by law) or extension of time
for payment, (b) any right to a marshaling of assets or a sale in inverse order
of alienation, and (c) any and all rights it may have to require that the
Property be sold as separate tracts or units in the event of foreclosure.

 

Section 3.6 Discontinuance of Proceedings. If Mortgagee shall have proceeded to
invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, no such
discontinuance or abandonment shall waive any Event of Default that may then
exist or the right of Mortgagee thereafter to exercise any right, remedy or
recourse under the Loan Documents for such Event of Default.

 

Section 3.7 Application of Proceeds. Upon the occurrence and during the
continuance of any Event of Default, except as otherwise provided in the Loan
Documents and unless otherwise required by applicable law, the proceeds of any
sale of, and the Rents and other amounts generated by the holding, leasing,
management, operation or other use of the Property, shall be applied by
Mortgagee (or the receiver, if one is appointed) in the following order or in
such other order as Mortgagee shall determine in its sole discretion:

 

8

 

 

(a) to the payment of the reasonable costs and expenses of taking possession of
the Property and of holding, using, leasing, repairing, improving and selling
the same, including (1) receiver’s fees and expenses, (2) court costs, (3)
reasonable attorneys’, accountants’, appraisers’, environmental consultants’,
engineers’ and other experts’ fees and expenses, (4) costs of advertisement, (5)
reasonable costs of procuring title searches, title policies and similar data
and assurance with respect to title, (6) the payment of all applicable transfer
taxes and mortgage recording taxes, and (7) the payment of ground rent (if any),
real estate taxes and assessments;

 

(b) to the payment of all amounts, other than the unpaid principal balance of
the Notes and accrued but unpaid interest, which may be due under the Loan
Documents;

 

(c) to the payment of the Indebtedness and performance of the Obligations in
such manner and order of preference as Mortgagee in its sole discretion may
determine; and

 

(d) the balance, if any, to the payment of the Persons legally entitled thereto.

 

If Mortgagee shall be ordered, in connection with any bankruptcy, insolvency or
reorganization of Mortgagor, to restore or repay to or for the account of
Mortgagor or its creditors any amount theretofore received under this Section
3.7, the amount of such restoration or repayment shall be deemed to be a part of
the Indebtedness so as to place Mortgagee in the same position it would have
been in had such amount never been received by Mortgagee.

 

Section 3.8 Occupancy After Foreclosure. The purchaser at any foreclosure sale
pursuant to Section 3.1(d) shall become the legal owner of the Property. All
occupants of the Property shall, at the option of such purchaser, become tenants
of the purchaser at the foreclosure sale and shall deliver possession thereof
immediately to the purchaser upon demand. It shall not be necessary for the
purchaser at said sale to bring any action for possession of the Property other
than the statutory action of forcible detainer in any court having jurisdiction
over the Property.

 

Section 3.9 Additional Advances and Disbursements; Costs of Enforcement. If any
Event of Default is continuing, Mortgagee shall have the right, but not the
obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All out-of-pocket costs, advances and expenses incurred at any time
by Mortgagee in connection with curing such Event of Default shall bear interest
from the date that such sum is advanced or expense incurred by Mortgagee, to and
including the date of reimbursement, computed at the Default Rate, and all such
sums, together with interest thereon, shall constitute additions to the
Indebtedness and shall be secured by this Mortgage and Mortgagor covenants and
agrees to pay them to the order of Mortgagee promptly upon demand.

 

9

 

 

Section 3.10 No Mortgagee in Possession. Prior to completion of foreclosure or
sale or deed in lieu of foreclosure, neither the enforcement of any of the
remedies under this Article 3, the assignment of the Rents and Leases under
Article 4, the collateral assignment of the Property Agreements under Article 5,
the security interests under Article 6, nor any other remedies afforded to
Mortgagee under the Loan Documents, at law or in equity shall cause Mortgagee to
be deemed or construed to be a mortgagee in possession of the Property, to
obligate Mortgagee to lease the Property or attempt to do so, or to take any
action, incur any expense, or perform or discharge any obligation, duty or
liability whatsoever under any of the Leases or otherwise. Mortgagor shall, and
hereby agrees to indemnify Mortgagee for, and to hold Mortgagee harmless from
and against, any and all claims, liability, expenses, losses or damages (other
than special, punitive or consequential damages) that may or might be asserted
against or incurred by Mortgagee, as the case may be, solely by reason of
Mortgagee’s status as an assignee pursuant to the assignment of Rents and Leases
contained herein that arises prior to completion of foreclosure or sale of deed
in lieu thereof, but excluding any claim to the extent of Mortgagee’s gross
negligence, bad faith or willful misconduct, or any claim arising as a result of
an act or omission of Mortgagee after the date on which Mortgagee has taken
actual possession of the Property pursuant to an exercise of its rights and
remedies hereunder. Should Mortgagee incur any such claim, liability, expense,
loss or damage, the amount thereof, including all actual, out-of-pocket expenses
and reasonable fees of attorneys, shall constitute Indebtedness secured hereby,
and Mortgagor shall reimburse Mortgagee, as the case may be, therefor within 10
Business Days of demand.

 

ARTICLE 4

 

ASSIGNMENT OF RENTS AND LEASES

 

Section 4.1 Assignment. Mortgagor does hereby presently, absolutely and
unconditionally assign to Mortgagee, Mortgagor’s right, title and interest in
all current and future Leases and the absolute, unconditional and continuing
right to receive and collect all Rents, it being intended by Mortgagor that this
assignment constitutes a present, outright, immediate, continuing and absolute
assignment and not an assignment for additional security only. Prior to
completion of foreclosure or sale or deed in lieu of foreclosure, such
assignment to Mortgagee shall not be construed to bind Mortgagee to the
performance of any of the covenants, conditions or provisions contained in any
such Lease or otherwise impose any obligation upon Mortgagee and Mortgagee shall
have no responsibility on account of this assignment for the control, care,
maintenance, management or repair of the Property, for any dangerous or
defective condition of the Property, or for any negligence in the management,
upkeep, repair or control of the Property.

 

Section 4.2 License. Notwithstanding that Mortgagor hereby presently grants to
Mortgagee an outright, immediate, continuing and absolute assignment of the
Rents and Leases and not merely the collateral assignment of, or the grant of a
lien or security interest in, the Rents and Leases, Mortgagee hereby grants to
Mortgagor and its successors and permitted assigns and not to any tenant or any
other person, a revocable license to collect and receive the Rents and to
retain, use and enjoy the same and otherwise exercise all rights as landlord
under any Lease, in each case subject to the terms hereof and of the Loan
Agreement. Upon the occurrence and during the continuance of any Event of
Default, (i) the license granted herein to Mortgagor shall immediately and
automatically cease and terminate and shall be void and of no further force or
effect, (ii) Mortgagee shall immediately be entitled to possession of all Rents
(whether or not Mortgagee enters upon or takes control of the Property) and
(iii) at the request of Mortgagee, Mortgagor shall notify in writing all tenants
and subtenants under any of the Leases that all Rent due thereunder should be
paid to Mortgagee at its address set forth in the Loan Agreement, or at such
other place as Mortgagee shall notify Mortgagor in writing; provided that, if
such Event of Default ceases to exist, the license described in the foregoing
clause (i) shall automatically be reinstated. Notwithstanding said license,
Mortgagor agrees that upon the occurrence and during the continuance of an Event
of Default, Mortgagee, and not Mortgagor, shall be deemed to be the creditor of
each tenant or subtenant under any Lease in respect to assignments for the
benefit of creditors and bankruptcy, reorganization, insolvency, dissolution or
receivership proceedings affecting such tenant or subtenant (without obligation
on the part of Mortgagee, however, to file or make timely filings of claims in
such proceedings or otherwise to pursue creditors’ rights therein), with an
option to apply in accordance with the Loan Documents any money received from
such tenant or subtenant in reduction of any amounts due under the Loan
Documents. Upon the occurrence and during the continuance of an Event of
Default, any portion of the Rents held by Mortgagor shall be held in trust for
the benefit of Mortgagee for use in the payment of the Indebtedness.

 

10

 

 

Section 4.3 Certain Rights of Mortgagee. Subject to the revocable license
granted above in Section 4.2, upon the occurrence and during the continuance of
an Event of Default, Mortgagee shall have the immediate and continuing right,
power and authority, either in person or by agent, without bringing any action
or proceeding, or by a receiver appointed by a court, without the necessity of
taking possession of the Property in its own name, and without the need for any
other authorization or action by Mortgagor or Mortgagee, in addition to and
without limiting any of Mortgagee’s rights and remedies hereunder, under the
Loan Agreement and any other Loan Documents and as otherwise available at law or
in equity, (a) to notify any tenant or other person that the Leases have been
assigned to Mortgagee and that all Rents are to be paid directly to Mortgagee,
whether or not Mortgagee has commenced or completed foreclosure or taken
possession of the Property; (b) to settle, compromise, release, extend the time
of payment of, and make allowances, adjustments and discounts of any Rents or
other obligations in, to and under the Leases; (c) to demand, sue for, collect,
receive and enforce payment of Rents, including those past-due and unpaid and
other rights under the Leases, prosecute any action or proceeding, and defend
against any claim with respect to the Rents and Leases; (d) to enter upon, take
possession of and operate the Property whether or not foreclosure under this
Mortgage has been instituted and without applying for a receiver; (e) to lease
all or any part of the Property; and/or (f) to perform any and all obligations
of Mortgagor under the Leases and exercise any and all rights of Mortgagor
therein contained to the full extent of Mortgagor’s rights and obligations
thereunder.

 

Section 4.4 Irrevocable Instructions to Tenants. At Mortgagee’s request,
Mortgagor shall deliver a copy of this Mortgage to each tenant under a Lease and
to each manager and managing agent or operator of the Property, and Mortgagee
shall have the continuing right to do so. Mortgagor irrevocably directs any
tenant, manager, managing agent, or operator of the Property, without any
requirement for notice to or consent by Mortgagor, to comply with all demands of
Mortgagee under this Article 4 and to turn over to Mortgagee on demand all Rents
that it receives. Mortgagor hereby acknowledges and agrees that payment of any
Rents by a person to Mortgagee as hereinabove provided shall constitute payment
by such person, as fully and with the same effect as if such Rents had been paid
to Mortgagor. Mortgagee is hereby granted and assigned by Mortgagor the right,
at its option, upon revocation of the license granted herein, upon an Event of
Default that is continuing, to enter upon the Property in person or by agent,
without bringing any action or proceeding, or by court-appointed receiver to
collect the Rents. Any Rents collected after the revocation of the license shall
be applied in accordance with the provisions of the Loan Agreement. Prior to
completion of foreclosure or sale or deed in lieu of foreclosure, neither the
enforcement of any of the remedies under this Article 4 nor any other remedies
or security interests afforded to Mortgagee under the Loan Documents, at law or
in equity shall cause Mortgagee to be deemed or construed to be a mortgagee in
possession of the Property, to obligate Mortgagee to lease the Property or
attempt to do so, or to take any action, incur any expense, or perform or
discharge any obligation, duty or liability whatsoever under any of the Leases
or otherwise. Mortgagor shall, and hereby agrees to indemnify Mortgagee for, and
to hold Mortgagee harmless from and against, any and all claims, liability,
expenses, losses or damages (other than special, punitive or consequential
damages) that may or might be asserted against or incurred by Mortgagee solely
by reason of Mortgagee’s status as an assignee pursuant to the assignment of
Rents and Leases contained herein arising prior to completion of foreclosure or
sale or deed in lieu thereof, but excluding any claim to the extent caused by
Mortgagee’s gross negligence or willful misconduct or any claim arising as a
result of an act or omission of Mortgagee after the date on which Mortgagee has
taken actual possession of the Property pursuant to an exercise of its rights
and remedies hereunder. Should Mortgagee incur any such claim, liability,
expense, loss or damage, the amount thereof, including all actual, out-of-pocket
expenses and reasonable fees of attorneys, shall constitute Indebtedness secured
hereby, and Mortgagor shall reimburse Mortgagee therefor within 10 Business Days
after demand.

 

11

 

 

Section 4.5 Unilateral Subordination. Mortgagee may, at any time and from time
to time by specific written instrument intended for the purpose, unilaterally
subordinate the lien of this Mortgage to any Lease, without joinder or consent
of, or notice to, Mortgagor, any tenant or any other person, and notice is
hereby given to each tenant under a Lease of such right to subordinate. No such
subordination shall constitute a subordination to any lien or other encumbrance,
whenever arising, or improve the right of any junior lienholder; and nothing
herein shall be construed as subordinating this Mortgage to any Lease prior to
execution by Mortgagee of any such instrument.

 

ARTICLE 5

 

COLLATERAL ASSIGNMENT OF PROPERTY AGREEMENTS

 

Section 5.1 Collateral Assignment. Mortgagor does hereby collaterally assign and
pledge to Mortgagee, Mortgagor’s right, title and interest in, to and under all
current and future Property Agreements. Such collateral assignment to Mortgagee
shall not be construed to bind Mortgagee to the performance of any of the
covenants, conditions or provisions contained in any such Property Agreement or
otherwise impose any obligation upon Mortgagee.

 

Section 5.2 Retained Rights of Mortgagor. Subject to the other provisions of
this Article 5 and the provisions of the other Loan Documents, for so long as no
Event of Default shall have occurred and be continuing, Mortgagor may exercise
all of its rights and privileges under the Property Agreements and shall have
the exclusive right and authority to deal with, enjoy the benefit under, grant
any consents and approvals under, and amend, modify or terminate, such Property
Agreements, collect, receive and retain for its own benefit all monies due or to
become due under such Property Agreements, sue and enforce all claims of
Mortgagor for damages arising under such Property Agreements, and retain for its
own benefit all items described in clause (d) of paragraph (9) of the definition
of “Property” above, if and to the extent not prohibited by the Loan Agreement
or the other Loan Documents. Upon the occurrence and during the continuance of
any Event of Default, the rights of Mortgagor described in this Section at
Mortgagee’s election shall cease and terminate and shall be void and of no
further force or effect. Upon the occurrence and during the continuance of an
Event of Default, any amounts held by Mortgagor as a party to the Property
Agreements shall be held in trust for the benefit of Mortgagee for use in the
payment of the Indebtedness subject to the terms of such Property Agreements.

 

12

 

 

Section 5.3 Exercise of Assigned Rights. Mortgagor hereby irrevocably directs
the grantor or licensor of, or the contracting party to, any Property Agreement,
upon demand from Mortgagee after and during the continuance of an Event of
Default, and subject to the terms of such Property Agreement, to recognize and
accept Mortgagee as the party to such Property Agreement for any and all
purposes as fully as it would recognize and accept Mortgagor and the performance
of Mortgagor thereunder; provided, that Mortgagee hereby covenants to Mortgagor
that it will not make such demand except upon the occurrence and during the
continuance of an Event of Default. Upon the occurrence, and during the
continuance, of an Event of Default, without further notice or demand and at
Mortgagor’s sole cost and expense, Mortgagee shall be entitled to exercise all
rights of Mortgagor arising under the Property Agreements. Mortgagor hereby
acknowledges and agrees that payment of any amounts owing under any Property
Agreement by a person to Mortgagee as hereinabove provided shall constitute
payment by such person, as fully and with the same effect as if such amounts had
been paid to Mortgagor. Any amounts collected after the occurrence and during
the continuance of an Event of Default shall be applied in accordance with the
provisions of the Loan Agreement.

 

Section 5.4 Indemnity. Mortgagor shall, and hereby agrees to indemnify Mortgagee
for, and to hold Mortgagee harmless from and against, any and all claims,
liability, expenses, losses or damages (other than special, punitive or
consequential damages) that may or might be asserted against or incurred by
Mortgagee solely by reason of Mortgagee’s status as an assignee pursuant to the
collateral assignment of Property Agreements contained herein (arising prior to
completion of a foreclosure sale or a deed in lieu of foreclosure), but
excluding any claim to the extent caused by Mortgagee’s gross negligence or
willful misconduct, or any claim arising as a result of an act or omission of
Mortgagee after the date on which Mortgagee has taken actual possession of the
Property pursuant to an exercise of its rights and remedies hereunder. Should
Mortgagee incur any such claim, liability, expense, loss or damage, the amount
thereof, including all actual out-of-pocket expenses and reasonable fees of
attorneys, shall constitute Indebtedness secured hereby, and Mortgagor shall
reimburse Mortgagee therefor within 10 Business Days after demand.

 

Section 5.5 Property Agreement Covenants. (a)          Mortgagor shall perform
and observe, in a timely manner, all of the covenants, conditions, obligations
and agreements of Mortgagor under the Property Agreements which if Mortgagor
failed to perform the same would have a Material Adverse Effect and shall suffer
or permit no delinquency on its part to exist thereunder if such action is
prohibited by the Loan Agreement, or would have a Material Adverse Effect.

 

(b)          Mortgagor shall not (i) sell, assign, transfer, mortgage or pledge
any Property Agreement or any such right or interest under any Property
Agreement, or (ii) cancel, terminate, amend, supplement or modify any Property
Agreement, in either case, if such action is prohibited by the Loan Agreement or
would have a Material Adverse Effect.

 

13

 

 

(c)          Mortgagor shall exercise all reasonable efforts to enforce or
secure the performance of each and every obligation, covenant, condition and
agreement to be performed by the franchisor, manager, licensor, grantor or other
contracting party under the Property Agreements, if the failure to take such
action would have a Material Adverse Effect.

 

ARTICLE 6

 

SECURITY AGREEMENT

 

Section 6.1 Security Interest. This Mortgage constitutes both a real property
mortgage and a “Security Agreement” on personal property within the meaning of
the UCC and other applicable law and with respect to the Personalty, Fixtures,
Plans, Leases, Rents and Property Agreements (said portion of the Property
subject to the UCC, the “Collateral”). The Property includes both real and
personal property and all other rights and interests, whether tangible or
intangible in nature, of Mortgagor in the Property as set forth in the
definition of “Property.” Mortgagor, by executing and delivering this Mortgage,
hereby grants to Mortgagee, a first and prior security interest in the
Personalty, Fixtures, Plans, Leases, Rents and Property Agreements and all other
Property that is personal property, subject to Permitted Encumbrances, to secure
the payment of the Indebtedness and performance of the Obligations, and agrees
that Mortgagee shall have all the rights and remedies of a secured party under
the UCC with respect to such property including, without limiting the generality
of the foregoing, the right to during the continuance of an Event of Default, to
take possession of the Collateral or any part thereof, and to take such other
measures as Mortgagee may deem necessary for the care, protection and
preservation of the Collateral. During the continuance of an Event of Default,
upon request or demand of Mortgagee, Mortgagor shall at its expense assemble the
Collateral and make it available to Mortgagee at the Property. Mortgagor shall
pay to Mortgagee on demand any and all expenses, including actual reasonable
legal expenses and attorneys’ fees, incurred or paid by Mortgagee in protecting
the interest in the Collateral and in enforcing the rights hereunder with
respect to the Collateral following and during the continuance of an Event of
Default. Any notice of sale, disposition or other intended action by Mortgagee
with respect to the Collateral sent to Mortgagor in accordance with the
provisions hereof at least 10 Business Days prior to such action, shall
constitute commercially reasonable notice to Mortgagor. The proceeds of any
disposition of the Collateral, or any part thereof, shall, except as otherwise
required by law, be applied by Mortgagee in accordance with Section 3.7 hereof.

 

Section 6.2 Further Assurances. Mortgagor shall execute and deliver to Mortgagee
and/or file, in form and substance reasonably satisfactory to Mortgagee, such
further financing statements and continuation statements and such further
assurances and instruments, and do such further acts, as Mortgagee may, from
time to time, reasonably consider necessary, desirable or proper to create,
perfect and preserve Mortgagee’s security interest hereunder and Mortgagee may
cause such instruments to be recorded and filed, at such times and places as may
be required or permitted by law to create, perfect and preserve such security
interest; provided that the foregoing do not increase the liability or
obligations or decrease the rights or remedies of Mortgagor from those provided
for in the Loan Documents. Mortgagor hereby irrevocably authorizes Mortgagee to
file UCC financing statements in form and substance reasonably acceptable to
Mortgagor in each jurisdiction that Mortgagee deems reasonably necessary or
desirable in its sole discretion in order to perfect the security interests in
all or any portion of the Collateral. Such financing statements may indicate or
describe the Collateral in any manner Mortgagee chooses, including, without
limitation, describing such collateral as “all assets of debtor, whether now
owned or hereafter acquired,” “all personal property of debtor, whether now
owned or hereafter acquired” or using words of similar import. As of the date
hereof, Mortgagor’s chief executive office and principal place of business is at
the address set forth in the first paragraph of this Mortgage, and Mortgagor
shall promptly notify Mortgagee of any change in such address.

 

14

 

 

Section 6.3 Fixture Filing. This Mortgage shall also constitute a “fixture
filing” for the purposes of the UCC upon all of the Property that is or is to
become “fixtures” (as that term is defined in the UCC), upon being filed for
record in the real estate records of the city or county wherein such fixtures
are located. Information concerning the security interest herein granted may be
obtained at the addresses of Debtor (Mortgagor) and Secured Party (Mortgagee) as
set forth in the first paragraph of this Mortgage.

 

ARTICLE 7

 

MISCELLANEOUS

 

Section 7.1 Notices. Any notice required or permitted to be given under this
Mortgage shall be given in the manner described in the Loan Agreement.

 

Section 7.2 Covenant Running with the Land. To the extent permitted by
applicable law, all representations, warranties, covenants and Obligations
contained in the Loan Agreement are incorporated herein by this reference and,
to the extent relating to the Property, are intended by the parties to be, and
shall be construed as, covenants running with the land. All persons or entities
who may have or acquire an interest in the Property shall be deemed to have
notice of, and be bound by, the terms of the Loan Agreement and the other Loan
Documents; however, no such party shall be entitled to any rights thereunder
without the prior written consent of Mortgagee.

 

Section 7.3 Intentionally Omitted.

 

Section 7.4 Successors and Assigns. This Mortgage shall be binding upon and
inure to the benefit of Mortgagee and Mortgagor and their respective successors
and permitted assigns.

 

Section 7.5 No Waiver. Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and Mortgagee shall have the right
at any time to insist upon strict performance of all of such terms, provisions
and conditions.

 

Section 7.6 Subrogation. To the extent proceeds of the Notes have been used to
repay, extend or renew any indebtedness against the Property, then Mortgagee
shall be subrogated to all of the rights, liens and interests existing against
the Property and held by the holder of such indebtedness and shall have the
benefit of the priority of all of the same, and such former rights, liens and
interests, if any, are not waived, but are continued in full force and effect in
favor of Mortgagee.

 

15

 

 

Section 7.7 Loan Agreement. If any conflict or inconsistency exists between this
Mortgage and the Loan Agreement, the Loan Agreement shall govern.

 

Section 7.8 Release. Upon payment in full of the Indebtedness and performance in
full of all the outstanding Obligations, the estate hereby granted shall cease,
terminate and be void and Mortgagee, at Mortgagor’s expense, shall release the
liens and security interests created by this Mortgage or assign this Mortgage,
in each case in accordance with the Loan Agreement.

 

Section 7.9 Waiver of Stay, Moratorium and Similar Rights. Mortgagor agrees, to
the full extent that it may lawfully do so, that it will not at any time insist
upon or plead or in any way take advantage of, and hereby waives, any
appraisement, valuation, stay, marshaling of assets, exemption, extension,
redemption or moratorium law now or hereafter in force and effect so as to
prevent or hinder the enforcement of the provisions of this Mortgage or the
indebtedness secured hereby, or any agreement between Mortgagor and Mortgagee or
any rights or remedies of Mortgagee.

 

Section 7.10 Waiver of Jury Trial; Consent to Jurisdiction. (a) TO THE MAXIMUM
EXTENT PERMITTED UNDER APPLICABLE LAW, MORTGAGOR AND, BY ITS ACCEPTANCE HEREOF,
MORTGAGEE KNOWINGLY, VOLUNTARILY AND INTENTIONALLY AGREE TO WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS MORTGAGE, ANY OTHER LOAN DOCUMENT, OR ANY DEALINGS, CONDUCT,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS BY EITHER OF THEM RELATING TO
THE SUBJECT MATTER OF THIS MORTGAGE. THE SCOPE OF THIS WAIVER IS INTENDED TO
ENCOMPASS ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO
THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS. MORTGAGOR
AND, BY ITS ACCEPTANCE HEREOF, MORTGAGEE ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS MORTGAGE. MORTGAGOR AND, BY ITS
ACCEPTANCE HEREOF, MORTGAGEE FURTHER WARRANT AND REPRESENT THAT IT HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS MORTGAGE, OR ANY OTHER LOAN DOCUMENTS OR AGREEMENTS
RELATING TO THIS MORTGAGE. IN THE EVENT OF LITIGATION, THIS MORTGAGE MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

16

 

 

(b) MORTGAGOR AND, BY ITS ACCEPTANCE HEREOF, MORTGAGEE HEREBY CONSENT FOR
THEMSELVES, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE NONEXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS LOCATED IN NEW YORK COUNTY, NEW
YORK WITH RESPECT TO ANY PROCEEDING RELATING TO ANY MATTER, CLAIM OR DISPUTE
ARISING UNDER THE LOAN DOCUMENTS. MORTGAGOR AND, BY ITS ACCEPTANCE HEREOF,
MORTGAGEE FURTHER CONSENT, GENERALLY, UNCONDITIONALLY AND IRREVOCABLY, TO THE
NONEXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS OF THE STATE IN WHICH
ANY OF THE COLLATERAL IS LOCATED IN RESPECT OF ANY PROCEEDING RELATING TO ANY
MATTER, CLAIM OR DISPUTE ARISING WITH RESPECT TO SUCH COLLATERAL. MORTGAGOR AND
MORTGAGEE FURTHER IRREVOCABLY CONSENT TO THE SERVICE OF PROCESS BY MAIL,
PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, GENERALLY,
UNCONDITIONALLY AND IRREVOCABLY, AT THE ADDRESSES SET FORTH IN SECTION 9.4 OF
THE LOAN AGREEMENT IN CONNECTION WITH ANY OF THE AFORESAID PROCEEDINGS IN
ACCORDANCE WITH THE RULES APPLICABLE TO SUCH PROCEEDINGS. TO THE EXTENT
PERMITTED BY APPLICABLE LAW, MORTGAGOR AND, BY ITS ACCEPTANCE HEREOF, MORTGAGEE
HEREBY IRREVOCABLY WAIVE ANY OBJECTION THAT THEY MAY NOW HAVE OR HAVE IN THE
FUTURE TO THE LAYING OF VENUE IN RESPECT OF ANY OF THE AFORESAID PROCEEDINGS
BROUGHT IN THE COURTS REFERRED TO ABOVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
MORTGAGEE TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR TO COMMENCE
PROCEEDINGS OR OTHERWISE PROCEED AGAINST MORTGAGOR IN ANY JURISDICTION.

 

Section 7.11 Headings. The Article, Section and Subsection titles hereof are
inserted for convenience of reference only and shall in no way alter, modify,
limit or define, or be used in construing, the scope, intent or text of such
Articles, Sections or Subsections.

 

Section 7.12 Governing Law. THIS MORTGAGE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE LAND IS LOCATED. WITH
RESPECT TO ANY PERSONAL PROPERTY INCLUDED IN THE “PROPERTY”, THE CREATION OF THE
SECURITY INTEREST THEREIN SHALL BE GOVERNED BY THE UCC, AND THE PERFECTION, THE
EFFECT OF PERFECTION OR NON-PERFECTION AND PRIORITY OF SUCH SECURITY INTEREST
SHALL BE GOVERNED IN ACCORDANCE WITH THE MANDATORY CHOICE OF LAW RULES SET FORTH
IN THE UCC.

 

Section 7.13 Intentionally Omitted.

 

Section 7.14 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagee and Mortgagor
pertaining to the subject matter hereof and thereof and supersede all prior
agreements, understandings, representations or other arrangements, whether
express or implied, written or oral, between such parties relating to the
subject matter hereof and thereof. This Mortgage and the other Loan Documents
may not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

17

 

 

Section 7.15 Severability. If any provision of this Mortgage is invalid or
unenforceable, then such provision shall be given full force and effect to the
fullest possible extent, and all of the remaining provisions of this Mortgage
shall remain in full force and effect and shall be binding on the parties
hereto.

 

Section 7.16 Variable Rate of Interest. This Mortgage secures, inter alia,
obligations that provide for a variable rate of interest (as described in the
Loan Agreement).

 

Section 7.17 Intentionally Omitted.

 

Section 7.18 Real Estate Taxes. Mortgagor shall not be entitled to any credit
upon the Indebtedness or deduction from the assessed value of the Property by
virtue of payment of real estate taxes on the Property. If any law or regulation
applicable to Mortgagee, any Note, any of the Property or this Mortgage is
enacted that deducts from the value of property for the purpose of taxation any
Lien thereon, or imposes upon Mortgagee the payment of the whole or any portion
of the taxes or assessments or charges or Liens required by any of the Loan
Documents to be paid by Mortgagor, or changes in any way the laws or regulations
relating to the taxation of mortgages or security agreements or debts secured by
mortgages or security agreements or the interest of the mortgagee or secured
party in the property covered thereby, or the manner of collection of such
taxes, so as to materially affect the Mortgage, the Indebtedness or Mortgagee,
then Mortgagor, upon 10 Business Days’ demand by Mortgagee, shall pay such
taxes, assessments, charges or Liens, or reimburse Mortgagee for any amounts
paid by Mortgagee. If in the reasonable opinion of Mortgagor’s counsel it would
be unlawful to require Mortgagor to make such payment or the making of such
payment might result in the imposition of interest beyond the Maximum Rate,
Mortgagee may elect to declare all of the Indebtedness to be due and payable 120
days from the giving of written notice by Mortgagee to Mortgagor without the
payment of any Spread Maintenance Fee or any other prepayment fee or premium.

 

Section 7.19 Incorporation by Reference.

 

(a)          All obligations of Mortgagor under this Mortgage shall be limited
by the provisions of Section 9.19 of the Loan Agreement, the provisions of which
are incorporated herein by this reference.

 

(b)          The parties hereby acknowledge that the Loan Agreement, among other
things, contains certain restrictions on the prepayment of the Indebtedness, as
well as certain restrictions on the sale, transfer and encumbrance of the
Property and the ownership interests of Mortgagor.

 

Section 7.20 State Specific Provisions. The provisions of Exhibit B attached
hereto are hereby incorporated by reference as though set forth in full herein.

 

Section 7.21 Last Dollars Secured. The parties agree that any payments or
repayments of the Indebtedness shall be and be deemed to be applied first to the
portion of the Indebtedness that is not secured hereby, if any, it being the
parties’ intent that the portion of the Indebtedness last remaining unpaid shall
be secured hereby.

 

18

 

 

Section 7.22 Mortgage Recording Taxes. Mortgagor hereby covenants to pay any and
all mortgage recording, intangibles or other similar taxes or fees due in
connection with this Mortgage.

 

Section 7.23 Multiple Exercise of Remedies. To the extent permitted by law,
Mortgagor specifically consents and agrees that Mortgagee may exercise rights
and remedies hereunder and under the other Loan Documents separately or
concurrently and in any order that Mortgagee may deem appropriate.

 

Section 7.24 Rules of Construction. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, neuter, singular or plural
as the identity of the person or persons referred to may require. All references
to sections, schedules and exhibits are to sections, schedules and exhibits in
or to this Mortgage unless otherwise specified. Unless otherwise specified: (i)
all meanings attributed to defined terms in this Mortgage shall be equally
applicable to both the singular and plural forms of the terms so defined, (ii)
“including” means “including, but not limited to” and “including, without
limitation” and (iii) the words “hereof,” “herein,” “hereby,” “hereunder” and
words of similar import when used in this Mortgage shall refer to this Mortgage
as a whole and not to any particular provision, article, section or other
subdivision of this Mortgage.

 

Section 7.25 Counterparts; Facsimile Signatures. This Mortgage may be executed
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute one and the
same instrument. Any counterpart delivered by facsimile, pdf or other electronic
means shall have the same import and effect as original counterparts and shall
be valid, enforceable and binding for the purposes of this Mortgage.

 

Mortgagor hereby acknowledges receipt of a true copy of the within Mortgage.

 

[No further text on this page; Signature page follows]

 

19

 

 

EXECUTED as of the date first above written.

 

  MORTGAGEE:       STRATEGIC ASSET SERVICES LLC, a Delaware limited liability
company, as Agent

 

  By: /s/ Ashwin B. Rao     Name Ashwin B. Rao:     Title: Authorized Signatory

 

  MORTGAGOR:       ARC NY1440BWY1, LLC, a Delaware limited liability company    
  By: ARC NY1440BWY1 MEZZ, LLC, its sole member       By: New York Recovery
Operating Partnership, L.P., its sole member       By: New York REIT, Inc., its
general partner

 

  By: /s/ Michael Ead     Name: Michael Ead     Title: Authorized Signatory

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF   )     ) SS. COUNTY OF   )

 

On the ___ day of _______________ in the year 2015, before me, the undersigned,
a Notary Public in and for said state, personally appeared
______________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is (are) subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity(ies) and that by his/her/their signature(s) on the
instrument, the person(s), or the entity, in its capacity(ies) above noted, upon
behalf of which the person(s) acted, executed the instrument.

 

  Signature:       Name:     Official Seal

 

Mortgage (1440 Broadway)

[NEWYORK 3100946_7]

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF   )     ) SS. COUNTY OF   )

 

On the ___ day of _______________ in the year 2015, before me, the undersigned,
a Notary Public in and for said state, personally appeared
______________________, personally known to me or proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is (are) subscribed to
the within instrument and acknowledged to me that he/she/they executed the same
in his/her/their capacity(ies) and that by his/her/their signature(s) on the
instrument, the person(s), or the entity, in its capacity(ies) above noted, upon
behalf of which the person(s) acted, executed the instrument.

 

  Signature:       Name:     Official Seal

 

Mortgage (1440 Broadway)

[NEWYORK 3100946_7]

 

 

 

 

EXHIBIT A

 

Legal Description

 

 

 

  

EXHIBIT B

 

Special Provisions for the State of New York

 

The following provisions are incorporated by reference into Section 7.20 of the
attached Mortgage. If any conflict or inconsistency exists between this Exhibit
B and the remainder of the attached Mortgage, this Exhibit B shall govern.

 

(a)      Lien Law Trust Fund. This Mortgage is made subject to the trust fund
provisions of Section 13 of the New York Lien Law. Mortgagor covenants that it
shall receive all monies and advances secured hereby and shall hold the right to
receive such advances as a trust fund to be applied first for the purpose of
paying the cost of improvements before using any part of the total of the same
for any other purpose.

 

(b)      Leases. This Mortgage is intended to be, and shall operate as, the
agreement described in Real Property Law Section 291-f and shall be entitled to
the benefits afforded by that statute. Mortgagor shall, upon written request of
Mortgagee, in each case pursuant to documents reasonably satisfactory to
Mortgagee and Mortgagor (1) deliver the written notices described in Real
Property Law Section 291-f to such Tenants as Mortgagee shall require
(consistent with Real Property Law Section 291-f) and (2) direct each Tenant
that if Mortgagee instructs such Tenant to do so during the existence of an
Event of Default or as otherwise provided by the Loan Agreement, then such
Tenant shall pay its Rents to Mortgagee or as Mortgagee shall direct. During the
continuance of an Event of Default, Mortgagor also authorizes Mortgagee to send
any such notices and direction at any time without further joinder or
confirmation from Mortgagee.

 

(c)      Mortgage Tax Statement. Mortgagor represents that this Mortgage does
not encumber real property principally improved or to be improved by one or more
structures containing in the aggregate not more than six residential dwelling
units, each having their own separate cooking facilities.

 

(d)      Application of Real Property Law Sections. The covenants and conditions
in this Mortgage shall be construed as affording to Mortgagee rights additional
to, and not exclusive of, the rights conferred under the provisions of Real
Property Law Sections 254, 271, and 272. The following provisions of Real
Property Law Section 254 shall, however, not apply to this Mortgage and the
rights and obligations of the parties to this Mortgage: (1) subsection 4,
covering the use and application of casualty or flood insurance proceeds; and
(2) the portion of subsection 4-a that begins with the words “however” and
continues to the end of the paragraph. Any inconsistency between this Mortgage
and Real Property Law Section 254, 271, or 272 shall be resolved in favor of
this Mortgage.

 

(e)      Exercise of Remedies. Mortgagor specifically consents and agrees that
the Mortgagee may exercise rights and remedies hereunder and under the other
Loan Documents separately or concurrently and in any order that the Mortgagee
may deem appropriate.

 

 

 

 

(f)      Power of Sale. To the extent permitted by applicable law, if an Event
of Default exists and is continuing, the Mortgagee may, at the Mortgagee’s
election, either with or without entry or taking possession of the Property as
provided herein or otherwise, personally or by its agents or attorneys, and
without prejudice to the right to bring an action for foreclosure of this
Mortgage, sell the Property or any part thereof pursuant to any procedures
provided by applicable law, including any procedures and applicable law that
may, after the date hereof, replace the procedures set forth in Article 14 of
the New York Real Property Actions and Proceedings Law (and any amendments or
substitute statutes in regard thereto), and all estate, right, title, interest,
claim and demand therein, and right of redemption thereof, at one or more sales
as an entirety or in parcels, and at such time and place upon such terms and
after such notice thereof as may be required or permitted by applicable law.

 

(g)      Future Advances. Pursuant to Section 281 of the Real Property Law of
the State of New York, this Mortgage shall secure the indebtedness created by
future advances under the Note made within twenty years of the date of recording
hereof up to the aggregate amount at any time outstanding up to the maximum
principal amount of $285,000,000.00, whether such advances are obligatory or are
to be made at the option of the Mortgagee or otherwise, to the same extent and
with the same priority of lien as if such future advances had been made at the
time this Mortgage was recorded pursuant to Section 291 of the Real Property Law
of the State of New York, although there may have been no advances made at the
time of the execution and acknowledgment hereof, and although there may be no
indebtedness outstanding at the time any advance is made.

 

(h)      Principal Sum Secured. The maximum principal indebtedness secured by
this Mortgage at execution or which may be secured hereby at any time hereafter
is $285,000,000, plus all accrued interest thereon, all protective advances made
by Mortgagee or its designee following the occurrence of an Event of Default and
all costs, expenses and additional amounts expended by Mortgagee or its designee
and payable by Borrower under the Loan Agreement and the other Loan Documents
following an Event of Default thereunder to enforce, defend and/or maintain the
lien of this Mortgage.

 

 

 

 

Schedule I

 

MORTGAGE SCHEDULE

 

MORTGAGE 'A'

 

SEVERED MORTGAGE B made by NEW 1440 BROADWAY PARTNERS LLC to WELLS FARGO BANK,
N.A., AS TRUSTEE FOR THE BENEFIT OF THE CERTIFICATE HOLDERS OF CREDIT SUISSE
FIRST BOSTON MORTGAGE SECURITIES CORP,

 

COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-TFL1 in the amount of
$164,793,000.00 dated as of 2/7/2005, recorded 2/18/2005 in (as) CRFN
2005000103719. (Mortgage Tax Paid: None)

 

PARTIAL RELEASE OF MORTGAGE (SEVERED MORTGAGE B) made by and between WELLS FARGO
BANK, N.A., AS TRUSTEE FOR THE BENEFIT OF THE CERTIFICATE HOLDERS OF CREDIT
SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP, COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2003-TFL1 to NEW 1440 BROADWAY PARTNERS LLC dated as of
2/7/2005, recorded 2/18/2005, in (as) CRFN 2005000103721. Releases other
premises from the lien of Mortgage(s) 'A'.

 

ASSIGNMENT OF MORTGAGE (SEVERED MORTGAGE B) made by WELLS FARGO BANK, N.A., AS
TRUSTEE FOR THE BENEFIT OF THE CERTIFICATE HOLDERS OF CREDIT SUISSE FIRST BOSTON
MORTGAGE SECURITIES CORP, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2003-TFL1 to GREENWICH CAPITAL FINANCIAL PRODUCTIONS, INC. dated as of 2/7/2005,
recorded 2/18/2005 in (as) CRFN 2005000103724. Assigns Mortgage(s) 'A’.

 

FOR CONSOLIDATION SEE MORTGAGE 'B'

 

MORTGAGE 'B'

 

MORTGAGE ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (GAP MORTGAGE)
made by 1440 PARTNERS, LLC to GREENWICH CAPITAL FINANCIAL PRODUCTS, INC. in the
amount of $75,207,000.00 dated as of 2/7/2005, recorded 2/18/2005 in (as) CRFN
2005000103738. (Mortgage Tax Paid: $2,068,192.50)

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND
SECURITY AGREEMENT made by and between 1440 PARTNERS, LLC and GREENWICH CAPITAL
FINANCIAL PRODUCTS, INC. dated as of 2/7/2005, recorded 2/18/2005, in (as) CRFN
2005000103739. Consolidates Mortgage(s) 'A' and 'B' to form a single lien in the
sum of $240,000,000.00 and amends and restates terms thereof.

 

 

 

 

ASSIGNMENT OF AMENDED, RESTATED AND CONSOLIDATED MORTGAGE, ASSIGNMENT OF LEASES
AND RENTS AND SECURITY AGREEMENT made by GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC. to LASALLE BANK NATIONAL ASSOCIATION, IN ITS CAPACITY AS TRUSTEE FOR THE
REGISTERED HOLDERS OF GREENWICH CAPITAL COMMERCIAL FUNDING CORP., COMMERCIAL
MORTGAGE TRUST 2005-GG3, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES
2005-GG3 dated as of 1/24/2006, recorded 3/15/2006 in (as) CRFN 2006000147836.
Assigns Mortgage(s) 'A' and 'B' as consolidated.

 

LOAN ASSUMPTION AGREEMENT made by and between 1440 PARTNERS, LLC, ("PRIOR
OWNER"), ANTHONY E. WESTREICH ("GUARANTOR") and 1440 BROADWAY OWNER, LLC,
("BORROWER") and LASALLE BANK NATIONAL

 

ASSOCIATION, IN ITS CAPACITY AS TRUSTEE FOR THE REGISTERED HOLDERS OF GREENWICH
CAPITAL COMMERCIAL FUNDING CORP., COMMERCIAL MORTGAGE TRUST 2005-GG3, COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-GG3, INDIVIDUALLY AND AS
COLLATERAL AGENT FOR THE BENEFIT OF THE NOTE A HOLDER AND THE NOTE B HOLDER
dated as of 8/8/2007, recorded 8/31/2007, in (as) CRFN 2007000451542. 1440

 

Broadway Owners, LLC, assumes and agrees to comply with all covenants and
obligations of Mortgage(s) 'A' and 'B' as consolidated and lender consents to
the purchase of the property by 1440 Broadway Owner, LLC among other things.

 

ASSIGNMENT OF MORTGAGE made by U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE, AS
SUCCESSOR-ININTEREST TO BANK OF AMERICA, NATIONAL ASSOCIATION, SUCCESSOR BY
MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE REGISTERED
HOLDERS OF GREENWICH CAPITAL COMMERCIAL FUNDING CORP., COMMERCIAL MORTGAGE TRUST
2005-GG3, COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-GG3 to
CAPITAL ONE, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT dated 12/23/2013,
recorded 12/31/2013 in (as) CRFN 2013000532402. Assigns Mortgage(s) 'A' and 'B',
as consolidated.

 

ASSIGNMENT OF MORTGAGE made by CAPITAL ONE, NATIONAL ASSOCIATION, AS
ADMINISTRATIVE AGENT to STRATEGIC ASSET SERVICES LLC, not individually, but
solely in its capacity as Agent for the Lender as set forth in the Loan
Agreement dated 09/30/2015 and being duly recorded in the Office of the New York
City Register immediately prior hereto.

 

 

 

 

Schedule I- 1

 

Historical Mortgage Schedule

 

THE FOLLOWING EXPLAINS THE DERIVATION OF THE MORTGAGE SET FORTH AS MORTGAGE A IN
SCHEDULE I HEREIN AND IS SET FORTH HEREIN FOR INFORMATIONAL PURPOSES ONLY.

 

MORTGAGE 'A'

 

MORTGAGE made by EDWARD H. VAN INGEN & MARY L. VAN INGEN, HIS WIFE to THE MUTUAL
LIFE INSURANCE COMPANY OF NEW YORK in the amount of $100,000.00 dated
07/06/1920, recorded 07/08/1920 in (as) Liber 3134 Mp 453. (Mortgage Tax Paid:
$500.00)

 

ASSIGNMENT OF MORTGAGE made by THE MUTUAL LIFE INSURANCE COMPANY OF NEW YORK to
METROPOLITAN

 

LIFE INSURANCE COMPANY dated 07/22/1924, recorded 07/23/1924 in (as) Liber 3486
Mp 194. Assigns Mortgage(s) 'A'.

 

FOR CONSOLIDATION SEE MORTGAGE 'C'

 

MORTGAGE 'B'

 

MORTGAGE made by BROADWAY-40TH STREET CORPORATION to MCLANE VAN INGEN AND PHILIP
VAN INGEN AS SURVIVING EXECUTORS OF THE LAST WILL AND TESTAMENT OF EDWARD HOOK
VAN INGEN, DECEASED in the amount of $1,000,000.00 dated 05/01/1923, recorded
05/02/1923 in (as) Liber 3354 Mp 140. (Mortgage Tax Paid: $5,000.00)

 

ASSIGNMENT OF MORTGAGE made by MCLANE VAN INGEN AND PHILIP VAN INGEN AS
SURVIVING EXECUTORS OF THE LAST WILL AND TESTAMENT OF EDWARD HOOK VAN INGEN,
DECEASED to METROPOLITAN LIFE INSURANCE COMPANY dated 07/15/1924, recorded
07/23/1924 in (as) Liber 3487 Mp 95. Assigns Mortgage(s) 'B'.

 

FOR CONSOLIDATION SEE MORTGAGE 'C'

 

MORTGAGE 'C'

 

MORTGAGE AND CONSOLIDATION made by BROADWAY-40TH ST. CORPORATION to METROPOLITAN
LIFE INSURANCE COMPANY in the amount of $3,600,000.00 dated 07/22/1924 recorded
07/22/1924 in (as) Liber 3467 Mp 470. (Mortgage Tax Paid: $18,000.00). Mortgage
'C' by its terms is consolidated with Mortgage(s) 'A' and 'B' to form a single
lien in the amount of $4,000,000.00.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'D'

 

 

 

 

MORTGAGE 'D'

 

MORTGAGE AND CONSOLIDATION made by BROADWAY-40TH ST. CORPORATION to METROPOLITAN
LIFE INSURANCE COMPANY in the amount of $500,000.00 dated 07/02/1926 recorded
07/02/1926 in (as) Liber 3703 Mp 20. (Mortgage Tax Paid: $2,500.00). Mortgage
'D' by its terms is consolidated with Mortgage(s) 'A' to 'C' to form a single
lien in the amount of $4,500,000.00.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'E'

 

MORTGAGE 'E'

 

MORTGAGE made by BROADWAY 40TH ST. CORPORATION to METROPOLITAN LIFE INSURANCE
COMPANY in the amount of $350,000.00 dated 08/31/1928, recorded 09/01/1928 in
(as) Liber 3917 Mp 330. (Mortgage Tax Paid: $1,750.00)

 

CONSOLIDATION AGREEMENT made by and between BROADWAY-40TH ST. CORPORATION and
METROPOLITAN LIFE INSURANCE COMPANY dated 08/31/1928, recorded 09/01/1928 in
(as) Liber 3917 Mp 334. Consolidates Mortgages 'A' to 'E' to form a single lien
in the amount of $4,500,000.00.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'F'

 

MORTGAGE 'F'

 

MORTGAGE made by BROADWAY-40TH ST. CORPORATION to METROPOLITAN LIFE INSURANCE
COMPANY in the amount of $1,875,000.00 dated 07/25/1947, recorded 07/28/1947 in
(as) Liber 4927 Mp 277. (Mortgage Tax Paid: $9,375.00)

 

CONSOLIDATION AGREEMENT made by and between BROADWAY-40TH ST. CORPORATION and
METROPOLITAN LIFE INSURANCE COMPANY dated 07/25/1947, recorded 07/28/1947 in
(as) Liber 4927 Mp 283. Consolidates Mortgages 'A' to 'F' to form a single lien
in the amount of $4,500,000.00.

 

ASSIGNMENT OF MORTGAGE made by METROPOLITAN LIFE INSURANCE COMPANY to THE BOWERY
SAVING BANK dated 09/23/1963, recorded 09/30/1963 in (as) Liber 6213 Mp 40.
Assigns Mortgage(s) 'A' through 'F' as consolidated.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'G'

 

MORTGAGE 'G'

 

MORTGAGE made by PAULA INSEL to THE BOWERY SAVINGS BANK in the amount of
$498,000.00 dated 09/27/1963, recorded 09/30/1963 in (as) Liber 6213 Mp 45.
(Mortgage Tax Paid: $2,490.00)

 

 

 

 

CONSOLIDATION AGREEMENT made by and between PAULA INSEL and THE BOWERY SAVINGS
BANK dated 09/27/1963, recorded 11/22/1963 in (as) Liber 6229 Mp 330.
Consolidates Mortgages 'A' to 'G' to form a single lien in the amount of
$3,000,000.00.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'J'

 

MORTGAGE 'H'

 

MORTGAGE made by MORRIS FURMAN, IRVING D. KARPAS, JERRY S. HANDLER, AND IRVING
T. WOLFSON to JEROME HERBERT, GRACE H. HERBERT, ARTHUR HERSKOVITS, AND FLORENCE
H. FEINBERG in the amount of $3,600,000.00 dated 08/31/1955, recorded 09/01/1965
in (as) Liber 5565 Mp 639. (Mortgage Tax Paid: $18,000.00)

 

ASSIGNMENT OF MORTGAGE made by JEROME HERBERT, AS EXECUTOR OF THE ESTATE OF
GRACE H. HERBERT to JEROME HERBERT (HALF OF 38/231 INTEREST) AND AS TRUSTEE OF
ROWLEE H. LOWENSTEIN - ¼ BEING 9.55775 INTEREST AND AS TRUSTEE FOR WALTER H.
HERBERT - ¼ BEING 9.55775 INTEREST dated 05/31/1962, recorded 11/22/1963 in (as)
Liber 6229 Mp 324. Assigns the interest of Grace H. Herbert in Mortgage(s) 'H'.

 

Whereas Grace H. Herbert, late of Broward Co. Florida was the owner of 38/231
interest in Mortgage 'H'. Grace H. Herbert died February 10, 1959 and Jerome
Herbert was appointed Executor of the Estate by Order of County Judge in and for
Broward Co. Florida. The unpaid principal balance of that part of the Mortgage
owned by Grace H. Herbert at her death was $1,163,398.70. Pursuant to “Order of
Distribution” dated May 1962 by the County Judge in and for Broward Co. Florida
in Probate No. 13143, Jerome Herbert, as Executor of Estate of Grace H. Herbert,
deceased, assigned all right and interest to:

 

1. Jerome Herbert, as Trustee for Rollee H. Lowenstein - ¼ of above described
interest of Grace H. Herbert being 9.55775 interest in the entire Note and
Second Mortgage amounting to present unpaid principal balance of $290,849.67.

 

2. Jerome Herbert as Trustee for Walter H. Herbert - ¼ of above described
interest of Grace H. Herbert, being 9.55775 interest in the entire Note and
Second Mortgage amounting to present unpaid principal balance of $290,849.67.

 

MODIFICATION AGREEMENT made by and between JEROME HERBERT, INDIVIDUALLY,
45.0215%; JEROME HERBERT, AS TRUSTEE OF A TRUST UNDER THE LAST WILL AND
TESTAMENT OF GRACE H. HERBERT, DECEASED, FOR THE BENEFIT OF ROLLEE H.
LOWENSTEIN, 9.55775%; JEROME HERBERT, AS TRUSTEE OF A TRUST UNDER THE LAST WILL
AND TESTAMENT OF GRACE H. HERBERT, DECEASED, FOR THE BENEFIT OF WALTER H.
HERBERT, 9.55775%; ARTHUR HERSKOVITS, 18.413% AND FLORENCE H. FEINBERG, 17.45%;
and KARPNEW REALTY CORP., SHARSCOTT REALTY CORP., ERVMAN REALTY CORP., AND 1440
ASSOCIATES, INC. dated 09/02/1963, recorded 09/30/1963, in (as) Liber 6213 Mp
52. Modifies terms of Mortgage(s) 'H'.

 

 

 

 

ASSIGNMENT OF MORTGAGE made by JEROME HERBERT AND JEROME HERBERT, AS TRUSTEE
UNDER THE LAST WILL AND TESTAMENT OF GRACE H. HERBERT, DECEASED, FOR THE BENEFIT
OF ROLLEE H. LOWENSTEIN, AND JEROME HERBERT, AS TRUSTEE UNDER THE LAST WILL AND
TESTAMENT OF GRACE H. HERBERT, DECEASED, FOR THE BENEFIT OF WALTER H. HERBERT,
ARTHUR HERSKOVITS AND FLORENCE H. FEINBERG to THE BOWERY SAVINGS BANK dated
09/30/1964, recorded 09/28/1964 in (as) Liber 6318 Mp 486. Assigns Mortgage(s)
'H'.

 

FOR CONSOLIDATION SEE MORTGAGE 'I'

 

MORTGAGE 'I'

 

MORTGAGE made by PAULA INSEL to THE BOWERY SAVINGS BANK in the amount of
$3,499,960.64 dated 09/25/1964, recorded 09/28/1964 in (as) Liber 6318 Mp 482.
(Mortgage Tax Paid: $17,500.00)

 

CONSOLIDATION AGREEMENT made by and between PAULA INSEL and THE BOWERY SAVINGS
BANK dated 09/25/1964, recorded 09/28/1964 in (as) Liber 6324 Mp 221.
Consolidates Mortgages 'H' and 'I' to form a single lien in the amount of
$9,000,000.00.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'J'

 

MORTGAGE 'J'

 

MORTGAGE made by INVESTMENT PROPERTIES ASSOCIATES to THE BOWERY SAVINGS BANK in
the amount of $5,024,272.08 dated 12/04/1972, recorded 12/06/1972 in (as) Reel
260 Page 1801. (Mortgage Tax Paid: $62,803.75)

 

CONSOLIDATION AGREEMENT made by and between INVESTMENT PROPERTIES ASSOCIATES and
THE BOWERY SAVINGS BANK dated 12/04/1972, recorded 12/06/1972 in (as) Reel 260
Page 1813. Consolidates Mortgages 'A' to 'J' to form a single lien in the amount
of $12,500,000.00.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'K'

 

MORTGAGE 'K'

 

MORTGAGE made by INVESTMENT PROPERTIES ASSOCIATES to THE BOWERY SAVINGS BANK in
the amount of $1,548,760.42 dated 05/15/1979, recorded 05/23/1979 in (as) Reel
482 Page 176. (Mortgage Tax Paid: $23,235.00)

 

CONSOLIDATION AGREEMENT made by and between INVESTMENT PROPERTIES ASSOCIATES and
THE BOWERY SAVINGS BANK dated 05/15/1979, recorded 05/23/1979 in (as) Reel 482
Page 191. Consolidates Mortgages 'A' to 'K' to form a single lien in the amount
of $12,750,000.00.

 

 

 

 

ASSIGNMENT OF MORTGAGE made by THE BOWERY SAVINGS BANK to THE CHASE MANHATTAN
BANK dated 05/19/1989, recorded 05/24/1989 in (as) Reel 1580 Page 344. Assigns
Mortgage(s) 'A' to 'K' as consolidated.

 

MODIFICATION AGREEMENT made by and between THE CHASE MANHATTAN BANK N.A. and
INVESTMENT PROPERTIES ASSOCIATES dated as of 05/19/1989, recorded 06/01/1989, in
(as) Reel 1583 Page 2157. Modifies terms of Mortgage(s) 'A' to 'K' as
consolidated.

 

MODIFICATION AGREEMENT made by and between INVESTMENT PROPERTIES ASSOCIATES and
THE CHASE MANHATTAN BANK (NATIONAL ASSOCIATION) dated 12/22/1992, recorded
02/23/1993, in (as) Reel 1948 Page 1804. Modifies terms of Mortgage(s) 'A' to
'K' as consolidated.

 

ASSIGNMENT OF MORTGAGE made by THE CHASE MANHATTAN BANK [SUCCESSOR IN INTEREST
TO CHASE MANHATTAN BANK N.A. A/K/A THE CHASE MANHATTAN BANK (NATIONAL
ASSOCIATION)] to MORGAN GUARANTY AND TRUST COMPANY dated as of 12/15/1999,
recorded 02/01/2000 in (as) Reel 3041 Page 1425. Assigns Mortgage(s) 'A' to 'K',
as consolidated.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'P'

 

MORTGAGE 'L'

 

MORTGAGE made by INVESTMENT PROPERTIES ASSOCIATES to THE CHASE MANHATTAN BANK in
the amount of $1,800,000.00 dated as of 04/01/1991, recorded 04/10/1991 in (as)
Reel 1774 Page 1274. (Mortgage Tax Paid: $49,500.00)

 

MODIFICATION AGREEMENT made by and between INVESTMENT PROPERTIES ASSOCIATES and
THE CHASE MANHATTAN BANK (NATIONAL ASSOCIATION) dated 12/22/1992, recorded
02/23/1993, in (as) Reel 1948 Page 1795.

 

Modifies terms of Mortgage(s) 'L'.

 

ASSIGNMENT OF MORTGAGE made by THE CHASE MANHATTAN BANK, SUCCESSOR-IN-INTEREST
TO THE CHASE MANHATTAN BANK, N.A. A/K/A THE CHASE MANHATTAN BANK (NATIONAL
ASSOCIATION), to MORGAN GUARANTY TRUST COMPANY OF NEW YORK dated as of
12/15/1999, recorded 02/01/2000 in (as) Reel 3041 Page 1435. Assigns Mortgage(s)
'L'.

 

FOR CONSOLIDATION SEE MORTGAGE 'P'

 

MORTGAGE 'M'

 

MORTGAGE made by INVESTMENT PROPERTY ASSOCIATES to THE CHASE MANHATTAN BANK in
the amount of $2,262,000.00 dated 01/12/1994, recorded 02/01/1994 in (as) Reel
2053 Page 2407. (Mortgage Tax Paid: $62,205.00)

 

 

 

 

ASSIGNMENT OF MORTGAGE made by THE CHASE MANHATTAN BANK, [SUCCESSOR-IN-INTEREST
TO CHASE MANHATTAN BANK N.A. A/K/A THE CHASE MANHATTAN BANK (NATIONAL
ASSOCIATION)] to MORGAN GUARANTY TRUST COMPANY OF NEW YORK dated as of
12/15/1999, recorded 02/01/2000 in (as) Reel 3041 Page 1450. Assigns Mortgage(s)
'M'.

 

FOR CONSOLIDATION SEE MORTGAGE 'P'

 

MORTGAGE 'N'

 

MORTGAGE made by INVESTMENT PROPERTIES ASSOCIATES to THE FIRST NATIONAL BANK OF
CHICAGO, AS TRUSTEE AND R.R. MANCHESTER AS INDIVIDUAL TRUSTEE COLLECTIVELY
CALLED THE TRUSTEE in the amount of $82,000,000.00 dated 12/04/1969, recorded
12/08/1969 in (as) Reel 158 Page 1388. (Mortgage Tax Paid: $133,359.00)

 

SUBORDINATION AGREEMENT made by and between THE FIRST NATIONAL BANK OF CHICAGO,
R.R. MANCHESTER AS TRUSTEE and THE BOWERY SAVINGS BANK dated 11/20/1972,
recorded 12/06/1972, in (as) Reel 260 Page 1832. Subordinates Mortgage 'P' to
Mortgages 'A' to 'K' as consolidated.

 

SUBORDINATION AGREEMENT made by and between THE FIRST NATIONAL BANK OF CHICAGO,
R.R. MANCHESTER and THE BOWERY SAVINGS BANK dated 02/01/1979, recorded
05/23/1979, in (as) Reel 482 Page 182. Subordinates Mortgage 'P' to Mortgages
'A' to 'K' as consolidated.

 

SUBORDINATION AGREEMENT made by and between THE FIRST NATIONAL BANK OF CHICAGO,
R.R. MANCHESTER and THE BOWERY SAVINGS BANK dated 02/01/1979, recorded
05/23/1979, in (as) Reel 482 Page 187. Subordinates Mortgage 'P' to Mortgages
'A' to 'K' as consolidated.

 

SUBORDINATION AGREEMENT made by and between THE CHASE MANHATTAN BANK and THE
FIRST NATIONAL BANK OF CHICAGO AND R.D. MANELLA, TRUSTEES dated as of
05/19/1989, recorded 05/24/1989, in (as) Reel 1580 Page 348. Subordinates
Mortgage 'P' to Mortgages 'A' to 'K' as consolidated, assigned and modified.

 

SUBORDINATION AGREEMENT made by and between THE CHASE MANHATTAN BANK (NATIONAL
ASSOCIATION) and THE FIRST NATIONAL BANK OF CHICAGO AND R.D. MANELLA dated
04/01/1991, recorded 04/10/1991, in (as) Reel 1774 Page 1305. Subordinates
Mortgage 'P' to Mortgages 'A' to 'K' as consolidated, assigned and modified and
Mortgage 'L'.

 

SUBORDINATION AGREEMENT made by and between THE CHASE MANHATTAN BANK (NATIONAL
ASSOCIATION) and THE FIRST NATIONAL BANK OF CHICAGO AND R.D. MANELLA dated
01/12/1994, recorded 03/04/1994, in (as) Reel 2064 Page 2402. Subordinates
Mortgage 'P' to Mortgages 'A' to 'K' as consolidated, assigned and modified,
Mortgage 'L' as modified and Mortgage 'M'.

 

 

 

 

ASSIGNMENT OF MORTGAGE made by THE FIRST NATIONAL BANK OF CHICAGO AND R.D.
MANELLA (AS SUCCESSOR TO R.R. MANCHESTER) to THE CHASE MANHATTAN BANK (NATIONAL
ASSOCIATION) dated 12/01/1994, recorded 01/06/1995 in (as) Reel 2170 Page 2444.
Assigns Mortgage(s) 'N'.

 

RESTATED DEMAND MORTGAGE made by INVESTMENT PROPERTIES ASSOCIATES to THE CHASE
MANHATTAN BANK N.A. dated 12/01/1994, recorded 01/06/1995 in (as) Reel 2170 Page
2453. Restates Mortgage(s) 'N' originally in the amount of $82,000,000.00 now
due and owing $10,750,000.00 to cover other premises known as 259-261 Fifth
Avenue, Block 858, Lot 78 and 243-249 Fifth Avenue, Block 857, Lot 76 and
subject premises, 1440 Broadway, Block 993, Lot 11.

 

RESTATED MORTGAGE AND SPREADER AGREEMENT made by and between INVESTMENT
PROPERTIES ASSOCIATES and THE CHASE MANHATTAN BANK, N.A. dated 01/03/1995,
recorded 04/28/1995, in (as) Reel 2203 Page 449. Spreads and Restates
Mortgage(s) 'N' as previously restated by Reel 2170 Page 2453 and spreads the
same to cover other premises known as 259-261 Fifth Avenue, Block 858, Lot 78
and 243-249 Fifth Avenue, Block 857, Lot 76 and subject premises, 1440 Broadway,
Block 993, Lot 11.

 

PARTIAL RELEASE OF MORTGAGE made by and between THE CHASE MANHATTAN BANK
[SUCCESSOR-IN-INTEREST TO THE CHASE MANHATTAN BANK, N.A. A/K/A THE CHASE
MANHATTAN BANK (NATIONAL ASSOCIATION)] dated 12/15/1999, recorded 02/01/2000, in
(as) Reel 3041 Page 1386. Releases other premises known as 259-261 Fifth Avenue,
Block 858, Lot 78 and 243-249 Fifth Avenue, Block 857, Lot 76 from the lien of
Mortgage 'N'.

 

ASSIGNMENT OF MORTGAGE made by THE CHASE MANHATTAN BANK [SUCCESSOR-IN-INTEREST
TO THE CHASE MANHATTAN BANK, N.A. A/K/A THE CHASE MANHATTAN BANK (NATIONAL
ASSOCIATION)] to MORGAN GUARANTY TRUST COMPANY OF NEW YORK dated as of
12/15/1999, recorded 02/01/2000 in (as) Reel 3041 Page 1442. Assigns Mortgage(s)
'N'.

 

FOR CONSOLIDATION SEE MORTGAGE 'P'

 

MORTGAGE 'O' (ORIGINALLY RECORDED AGAINST OTHER PREMISES, BLOCK 1277, LOT 72;
BLOCK 1279, LOT 1 AND BLOCK 1279, LOT 69 AND SUBSEQUENTLY SPREAD TO COVER THE
SUBJECT PREMISES, BLOCK 993, LOT 11)

 

SEVERED MORTGAGE made by 509 OWNERS, LLC, 535 OWNERS, LLC AND 545 OWNERS, LLC to
SALOMON BROTHERS REALTY CORP. in the amount of $31,300,000.00 dated as of
12/15/1999, recorded 02/01/2000 in (as) Reel 3041 Page 1162. (Mortgage Tax Paid:
None)

 

ASSIGNMENT OF MORTGAGE made by SALOMON BROTHERS REALTY CORP. to MORGAN GUARANTY
TRUST COMPANY OF NEW YORK dated as of 02/15/1999, recorded 02/01/2000 in (as)
Reel 3041 Page 1178. Assigns Mortgage(s) 'O'.

 

 

 

 

MORTGAGE SPREADER AND ASSUMPTION AGREEMENT made by and between MORGAN GUARANTY
TRUST COMPANY OF NEW YORK and 509 OWNERS LLC, 535 OWNERS LLC, 545 OWNERS LLC AND
1440 BROADWAY PARTNERS LLC dated as of 12/15/1999, recorded 02/01/2000, in (as)
Reel 3041 Page 1190. Spreads Mortgage(s) 'O' to cover the subject premises and
1440 BROADWAY PARTNERS LLC assumes the obligations set forth under said
Mortgage.

 

PARTIAL RELEASE OF MORTGAGE made by and between MORGAN GUARANTY TRUST COMPANY OF
NEW YORK and 509 OWNERS LLC, 535 OWNERS LLC AND 545 OWNERS LLC dated as of
12/15/1999, recorded 02/01/2000, in (as) Reel 3041 Page 1207. Releases other
premises, Block 1277, Lot 72; Block 1279, Lot 1 and Block 1279, Lot 69, from the
lien of Mortgage 'O'.

 

FOR CONSOLIDATION SEE MORTGAGE 'P'

 

MORTGAGE 'P'

 

GAP MORTGAGE made by 1440 BROADWAY PARTNERS LLC to MORGAN GUARANTY TRUST COMPANY
OF NEW YORK in the amount of $48,886,282.03 dated as of 12/15/1999, recorded
02/01/2000 in (as) Reel 3041 Page 1218. (Mortgage Tax Paid: $1,344,373.25)

 

AMENDED, RESTATED AND CONSOLIDATED MORTGAGE AND SECURITY AGREEMENT made by and
between 1440 BROADWAY PARTNERS LLC and MORGAN GUARANTY TRUST COMPANY OF NEW YORK
dated 12/15/1999, recorded 02/01/2000, in (as) Reel 3041 Page 1227. Amends
Mortgage(s) 'A' to 'P' and consolidates the same to form single lien in the
amount of $97,533,770.00.

 

ASSIGNMENT OF MORTGAGES made by JPMORGAN CHASE BANK, SUCCESSOR BY MERGER TO
MORGAN GUARANTY

 

TRUST COMPANY OF NEW YORK to WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR
THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES
CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES 2002-FL1 dated
4/9/2002, recorded 10/17/2002 in (as) Reel 3637 Page 824. Assigns Mortgage(s)
'A' to 'P' as consolidated.

 

ASSIGNMENT OF MORTGAGE made by WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR
THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES
CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES 2002-FL1 to CDC
MORTGAGE CAPITAL INC. dated 12/30/2002, recorded 2/27/2003 in (as) CRFN
200300029499. Assigns Mortgage(s) 'A' to 'P' as consolidated.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'W'

 

 

 

 

MORTGAGE 'Q'

 

BUILDING LOAN MORTGAGE AND SECURITY AGREEMENT made by 1440 BROADWAY PARTNERS LLC
to MORGAN

 

GUARANTY TRUST COMPANY OF NEW YORK in the amount of $26,966,230.00 dated as of
12/15/1999,

 

recorded 02/01/2000 in (as) Reel 3041 Page 1278. (Mortgage Tax Paid:
$741,570.50)

 

ASSIGNMENT OF BUILDING LOAN MORTGAGE AND SECURITY AGREEMENT made by JPMORGAN
CHASE BANK,

 

SUCCESSOR BY MERGER TO MORGAN GUARANTY TRUST COMPANY OF NEW YORK to WELLS FARGO
BANK MINNESOTA,

 

N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL
MORTGAGE SECURITIES

 

CORP., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2002-FL1 dated
4/9/2002,

 

recorded 12/16/2002 in (as) Reel 3686 Page 1805. Assigns Mortgage(s) 'Q'.

 

ASSIGNMENT OF MORTGAGE made by WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR
THE REGISTERED

 

HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP.,
COMMERCIAL MORTGAGE PASSTHROUGH

 

CERTIFICATES, SERIES 2002-FL1 to CDC MORTGAGE CAPITAL INC. dated 12/30/2002,
recorded 2/27/2003 in

 

(as) CRFN 2003000029500. Assigns Mortgage(s) 'Q'.

 

FOR CONSOLIDATION SEE MORTGAGE 'W'

 

MORTGAGE 'R'

 

PROJECT LOAN MORTGAGE AND SECURITY AGREEMENT made by 1440 BROADWAY PARTNERS, LLC
to MORGAN GUARANTY TRUST COMPANY OF NEW YORK in the amount of $5,500,000.00
dated as of 12/15/1999, recorded 02/01/2000 in (as) Reel 3041 Page 1324.
(Mortgage Tax Paid: $151,250.00)

 

ASSIGNMENT OF PROJECT LOAN MORTGAGE AND SECURITY AGREEMENT made by JPMORGAN
CHASE BANK, SUCCESSOR BY MERGER TO MORGAN GUARANTY TRUST COMPANY OF NEW YORK to
WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE
J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE
PASS-THROUGH CERTIFICATES, SERIES 2002-FL1 dated 4/9/2002, recorded 8/22/2002 in
(as) Reel 3950 Page 1950. Assigns Mortgage(s) 'R'.

 

 

 

 

ASSIGNMENT OF MORTGAGE made by WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR
THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES
CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES 2002-FL1 to CDC
MORTGAGE CAPITAL INC. dated 12/30/2002, recorded 2/27/2003 in (as) CRFN
2003000029501. Assigns Mortgage(s) 'R'.

 

FOR CONSOLIDATION SEE MORTGAGE 'W'

 

MORTGAGE 'S' (MORTGAGES 'S' TO 'V' AS CONSOLIDATED ORIGINALLY ENCUMBERED OTHER
PREMISES, 350-352 MADISON AVENUE, BLOCK 1279, LOT 57 AND 10-12 EAST 45TH STREET,
BLOCK 1279, LOT 63. LATER SPREAD TO COVER SUBJECT PREMISES, 1440 BROADWAY, BLOCK
993, LOT 11)

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND FIXTURE FILING made by
350 MADISON, LLC to CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC in the
amount of $62,000,000.00 dated 11/19/1998, recorded 7/20/1999 in (as) Reel 2916
Page 682. (Mortgage Tax Paid: $1,705,000.00)

 

FIRST AMENDMENT TO MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
FIXTURE FILING made by and between 350 MADISON, LLC and CREDIT SUISSE FIRST
BOSTON MORTGAGE CAPITAL LLC dated 11/12/1999, recorded 11/18/1999, in (as) Reel
2994 Page 1378. Amends terms of Mortgage(s) 'S'.

 

ASSIGNMENT OF MORTGAGE made by CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC
to MORGAN GUARANTY TRUST COMPANY OF NEW YORK dated 4/21/2000, recorded 5/12/2000
in (as) Reel 3100 Page 1327. Assigns Mortgage(s) 'S'.

 

AMENDED AND RESTATED MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
FIXTURE FILINGS made by and between 350 MADISON, LLC and MORGAN GUARANTY TRUST
COMPANY OF NEW YORK dated as of 4/21/2000, recorded 5/12/2000, in (as) Reel 3100
Page 1346. Amends and restates terms of Mortgage(s) 'S'.

 

ASSIGNMENT OF MORTGAGE made by JPMORGAN CHASE BANK, SUCCESSOR BY MERGER TO
MORGAN GUARANTY TRUST COMPANY OF NEW YORK to WELLS FARGO BANK MINNESOTA, N.A.,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL
MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES
2002-FL1 dated 4/12/2002, recorded 5/6/2003 in (as) CRFN 2003000118164. Assigns
Mortgage(s) 'S'.

 

ASSIGNMENT OF MORTGAGE made by WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR
THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES
CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES 2002-FL1 to COLUMN
FINANCIAL INC. dated 12/7/2002, recorded 1/15/2003 in (as) CRFN 2003000002000.
Assigns Mortgage(s) 'S'.

 

 

 

 

FOR CONSOLIDATION SEE MORTGAGE 'V'

 

MORTGAGE 'T'

 

BUILDING MORTGAGE, SECURITY AGREEMENT AND ASSIGNMENT OF LEASES AND RENTS made by
350 MADISON, LLC to CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC in the
amount of $25,000,000.00 dated 11/12/1999, recorded 11/18/1999 in (as) Reel 2994
Page 1328. (Mortgage Tax Paid: $687,500.00)

 

ASSIGNMENT OF BUILDING LOAN MORTGAGE made by CREDIT SUISSE FIRST BOSTON MORTGAGE
CAPITAL LLC to MORGAN GUARANTY TRUST COMPANY OF NEW YORK dated 4/21/2000,
recorded 5/12/2000 in (as) Reel 3100 Page 1336. Assigns Mortgage(s) 'T'.

 

AMENDED AND RESTATED BUILDING LOAN MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF
LEASES AND RENTS made by and between 350 MADISON, LLC and MORGAN GUARANTY TRUST
COMPANY OF NEW YORK dated as of 4/21/2000, recorded 5/12/2000, in (as) Reel 3100
Page 1482. Amends and restates terms of Mortgage(s) 'T'.

 

ASSIGNMENT OF MORTGAGE made by JPMORGAN CHASE BANK, SUCCESSOR BY MERGER TO
MORGAN GUARANTY TRUST COMPANY OF NEW YORK to WELLS FARGO BANK MINNESOTA, N.A.,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL
MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES
2002-FL1 dated as of 12/5/2002, recorded 1/15/2003 in (as) CRFN 2003000002003.
Assigns Mortgage(s) 'T'.

 

ASSIGNMENT OF AMENDED AND RESTATED BUILDING LOAN MORTGAGE, SECURITY AGREEMENT
AND ASSIGNMENT OF LEASES AND RENTS made by JPMORGAN CHASE BANK, SUCCESSOR BY
MERGER TO MORGAN GUARANTY TRUST COMPANY OF NEW YORK to WELLS FARGO BANK
MINNESOTA, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE
COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2002-FL1 dated 4/12/2002, recorded 6/26/2003 in (as) CRFN
2003000193891. Assigns Mortgage(s) 'T'.

 

ASSIGNMENT OF MORTGAGE made by WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR
THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES
CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES 2002-FL1 to COLUMN
FINANCIAL INC. dated 12/7/2002, recorded 1/15/2003 in (as) CRFN 2003000002004.
Assigns Mortgage(s) 'T'. FOR CONSOLIDATION SEE MORTGAGE 'V'

 

MORTGAGE 'U'

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND FIXTURE FILING made by
350 MADISON, LLC to MORGAN GUARANTY TRUST COMPANY OF NEW YORK in the amount of
$11,000,000.00 dated as of 4/21/2000, recorded 5/12/2000 in (as) Reel 3100 Page
1413. (Mortgage Tax Paid: $302,500.00)

 

 

 

 

ASSIGNMENT OF MORTGAGE made by JPMORGAN CHASE BANK, SUCCESSOR BY MERGER TO
MORGAN GUARANTY TRUST COMPANY OF NEW YORK to WELLS FARGO BANK MINNESOTA, N.A.,
AS TRUSTEE FOR THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL
MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES
2002-FL1 dated 12/5/2002, recorded 1/15/2003 in (as) CRFN 2003000002007. Assigns
Mortgage(s) 'U'.

 

ASSIGNMENT OF MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND FIXTURE
FILING made by JPMORGAN CHASE BANK, SUCCESSOR BY MERGER TO MORGAN GUARANTY TRUST
COMPANY OF NEW YORK to WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR THE
REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES
CORP., COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2002-FL1 dated
4/15/2002, recorded 6/26/2003 in (as) CRFN 2003000193890. Assigns Mortgage(s)
'U'.

 

ASSIGNMENT OF MORTGAGE made by WELLS FARGO BANK MINNESOTA, N.A., AS TRUSTEE FOR
THE REGISTERED HOLDERS OF THE J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES
CORP., COMMERCIAL MORTGAGE PASSTHROUGH CERTIFICATES, SERIES 2002-FL1 to COLUMN
FINANCIAL INC. dated 12/7/2002, recorded 1/15/2003 in (as) CRFN 2003000002008.
Assigns Mortgage(s) 'U'.

 

FOR CONSOLIDATION SEE MORTGAGE 'V'

 

MORTGAGE 'V'

 

GAP MORTGAGE AND SECURITY AGREEMENT made by 350 MADISON PARTNERS LLC to COLUMN
FINANCIAL, INC. in the amount of $16,807,222.68 dated 12/10/2002, recorded
1/15/2003 in (as) CRFN 20030000002011. (Mortgage Tax Paid: $462,198.00)
CONSOLIDATION, SPLITTER AND MODIFICATION AGREEMENT made by and between 350
MADISON PARTNERS LLC and COLUMN FINANCIAL, INC. dated as of 12/10/2002, recorded
1/15/2003, in (as) CRFN 2003000002012. Consolidates Mortgage(s) 'S' to 'V' to
form a single lien in the sum of $114,807,222.68 and splits the existing notes
into two notes, the first being an Amended and Restated Promissory Note A in the
sum of $63,000,000.00 and the second being an Amended and Restated Promissory
Note B in the sum of $51,807,222.68 both as evidenced by Amended and Restated
Mortgage recorded in CRFN 2003000002013.

 

CONSOLIDATED, AMENDED AND RESTATED MORTGAGE AND SECURITY AGREEMENT made by and
between 350 MADISON PARTNERS LLC and COLUMN FINANCIAL, INC. dated as of
12/10/2002, recorded 1/15/2003, in (as) CRFN 2003000002013. Amends and restates
terms of Mortgage(s) 'S' to 'V'.

 

ASSIGNMENT OF MORTGAGE made by COLUMN FINANCIAL, INC. to CDC MORTGAGE CAPITAL
INC. dated 12/30/2002, recorded 2/27/2003 in (as) CRFN 2003000029503. Assigns
Mortgage(s) 'S' to 'V' as consolidated.

 

FOR FURTHER CONSOLIDATION SEE MORTGAGE 'W'

 

 

 

 

MORTGAGE 'W' (MORTGAGE 'W' ENCUMBERS SUBJECT PREMISES, 1440 BROADWAY, BLOCK 993,
LOT 11, AND OTHER PREMISES, 350-352 MADISON AVENUE, BLOCK 1279, LOT 57 AND 10-12
EAST 45TH STREET, BLOCK 1279, LOT 63)

 

GAP MORTGAGE made by NEW 1440 BROADWAY PARTNERS LLC, GATEHALL 350 MADISON
PARTNERS LLC, 350 MADISON PARTNERS LLC AND 350 MADISON PARTNERS LESSEE LLC to
CDC MORTGAGE CAPITAL INC. in the amount of $119,192,777.32 dated as of
12/30/2002, recorded 2/27/2003 in (as) CRFN 2003000029507. (Mortgage Tax Paid:
$3,277,802.00)

 

MORTGAGE CONSOLIDATION, SPREADER AND MODIFICATION AGREEMENT made by and between
NEW 1440 BROADWAY PARTNERS LLC, GATEHALL 350 MADISON PARTNERS LLC, 350 MADISON
PARTNERS LLC AND 350 MADISON PARTNERS LESSEE LLC and CDC MORTGAGE CAPITAL INC.
dated as of 12/30/2002, recorded 2/27/2003, in (as) CRFN 2003000029508.
Consolidates Mortgage(s) 'A' to 'W' to form a single lien in the sum of
$364,000,000.00 and spreads same to cover subject premises, 1440 Broadway, Block
993, Lot 11, and fee and leasehold estates of other premises, 350-352 Madison
Avenue, Block 1279, Lot 57 and 10-12 East 45th Street, Block 1279, Lot 63.

 

ASSIGNMENT OF MORTGAGE made by CDC MORTGAGE CAPITAL INC. to WELLS FARGO BANK,
N.A., AS TRUSTEE FOR THE BENEFIT OF THE CERTIFICATE HOLDERS OF CREDIT SUISSE
FIRST BOSTON MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2003-TFL1 dated 11/19/2004, recorded 1/12/2005 in (as) CRFN
2005000024031. Assigns Mortgage(s) 'A' to 'W' as consolidated.

 

NOTE AND MORTGAGE MODIFICATION AND SEVERANCE AGREEMENT made by and between NEW
1440 BROADWAY PARTNERS LLC, GATEHALL 350 MADISON PARTNERS LLC, 350 MADISON
PARTNERS LLC AND 350 MADISON PARTNERS LESSEE LLC and WELLS FARGO BANK MINNESOTA,
N.A., AS TRUSTEE FOR THE CREDIT SUISSE FIRST BOSTON MORTGAGE SECURITIES CORP.,
COMMERCIAL MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2003-TFL1 dated 2/7/2005,
recorded 2/18/2005, in (as) CRFN 2005000103717. Modifies Mortgage(s) 'A' to 'W'
as consolidated to allow for the severance thereof and splits and severs the
lien of Mortgages 'A' to 'W' as consolidated into two separate liens as follow:

 

i) Severed Mortgage A in the amount of $150,000,000.00 as is evidenced by CRFN
2005000103718 from which lien subject premises were released by Partial Release
of Mortgage (Severed Mortgage A) recorded in CRFN 2005000103720

 

and

 

ii) Severed Mortgage B in the amount of $164,793,000.00 as is evidenced by CRFN
2005000103719 (See Mortgage 'A' in Mortgage Schedule attached as Exhibit I
herein) from which lien other premises were released by Partial Release of
Mortgage (Severed Mortgage B) recorded in CRFN 2005000103721.

 

 

 

